

 
 

--------------------------------------------------------------------------------

 





 


 
ASSET PURCHASE AGREEMENT
 


 


 
Between
 


 
DXP ENTERPRISES, INC.
 
(“Buyer”)
 


 
and
 


 
QUADNA, INC.
 
(“Seller”)
 


 
and
 


 
THE SHAREHOLDERS
 


 
April 1, 2010
 


 


 


 

180132.3
   



 
 

--------------------------------------------------------------------------------

 

 
 


EXHIBITS AND SCHEDULES:


EXHIBIT A:
Form of General Conveyance, Transfer, Assignment & Assumption (Sections 8.03 and
9.05)

EXHIBIT B:                             Form of Employment Agreement (Section
8.6)
EXHIBIT C-1:                          Form of Lease Termination Agreement
(Section 7.8)
EXHIBIT C-2:                          Form of Assignment and Assumption of Lease
Agreement (Section 7.8)
EXHIBIT C-3:                          Form of Related Party Lease (Section 7.8)
EXHIBIT C-4:
Form of Landlord Consent to Assignment and Estoppel Certificate (Section 7.8)

EXHIBIT D:                             Form of Escrow Agreement (Sections 8.3
and 9.5)
EXHIBIT E:                              Intentionally Deleted
EXHIBIT F:                              Form of $7,900,000 Note (Section 1.3(a))
EXHIBIT G:                              Form of $2,100,000 Escrow Note (Section
1.3(a))
SCHEDULE A:                        Working Capital (Sections 1.3(b) and 14.9)

 
180132.3
   



 
 

--------------------------------------------------------------------------------

 



ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
1st day of April, 2010 (“the Effective Date”), by and among QUADNA, INC., an
Arizona corporation, and its subsidiaries (the “Seller”), the Shareholders (as
defined herein) and DXP ENTERPRISES, INC., a Texas corporation (the “Buyer”).


W I T N E S S E T H:


WHEREAS, the Seller desires to sell, convey, deliver and transfer to the Buyer
the Business and all of the Transferred Assets and the Assumed Liabilities and
the Buyer desires to acquire such Business, Transferred Assets and Assumed
Liabilities, all upon the terms and subject to the terms and conditions set
forth herein; and


WHEREAS, the parties hereto desire to set forth certain representations,
warranties, covenants and agreements, all as more fully set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
conditions and agreements contained herein, the parties hereto agree as follows:


ARTICLE 1
 
PURCHASE AND SALE OF ASSETS
 
 
1.1 Transferred Assets
 
 
(a) Subject to the terms and conditions set forth in this Agreement and in
consideration of the obligations of the Buyer as provided herein, and except for
the Excluded Assets as provided in Section 1.2 hereof, at the Closing, the
Seller shall sell, assign, transfer, grant, bargain, deliver and convey to the
Buyer, free and clear of all Liens, other than Permitted Liens, all of Seller’s
right, title and interest in, to and under the Business, as a going concern, and
all assets owned or leased and used by the Seller in connection with or arising
out of the Business of every type and description, real or personal, tangible
and intangible, wherever located and whether or not reflected on the books and
records of the Seller (hereinafter sometimes collectively referred to as the
“Transferred Assets”), including, but not limited to:
 
(i) all tangible personal property, including but not limited to the Equipment
and vehicles set forth in Schedule 1.01(a)(i) to the Disclosure Schedule;
 
(ii) all Inventories, including the Inventories set forth in Schedule
1.01(a)(ii) to the Disclosure Schedule;
 
(iii) all cash, accounts receivable and other rights to payment from customers
of Seller, including the accounts receivable set forth in Schedule 1.01(a)(iii)
to the Disclosure Schedule; the Proprietary Information, including but not
limited to the name “Quadna” or any derivative thereof, and any service marks,
identifying symbols, logos or emblems related thereto, and the names of the
customers and suppliers of the Business;
 

 
180132.3
   



 
1

--------------------------------------------------------------------------------

 

 
(iv) all Contracts and Other Agreements, including all claims or causes of
actions with respect thereto, including but not limited to (A) all rights of
Seller under non-disclosure or confidentiality agreements, non-compete or
non-solicitation agreements with former employees, Transferred Employees and
agents of Seller or with third Persons to the extent relating to the Business or
the Transferred Assets and (B) all rights of Seller under or pursuant to all
warranties, representations and guarantees made by suppliers, manufacturers and
contractors to the extent relating to products sold and services provided to
Seller or to the extent affecting any Transferred Assets or the Business (but
specifically excluding warranties, representations and guaranties specifically
and solely relating to any Excluded Assets or Retained Liabilities);
 
(v) all assets of any trust (other than that established in connection with the
Seller Employee Stock Ownership Plan) attributable to present and former
Employees in connection with any Employee benefit plan, subject to the terms of
any such trust;
 
(vi) to the extent assignable, all prepaid expenses, deposits and similar assets
of Seller, including but not limited to customer deposits, security for rent,
electricity, telephone or other utilities and prepaid charges and expenses
including prepaid rent and any prepaid items shown on Seller’s December 31, 2009
Financial Statements relating to the Transferred Assets and the Business;
 
(vii) all documents that are related to the Business, including but not limited
to documents relating to products, services, marketing, advertising, promotional
materials, Proprietary Information, personnel files of the Transferred Employees
and all files, customer files and related documents (including credit
information), supplier lists, records, literature and correspondence, to the
extent permitted by law to be assigned and transferred;
 
(viii) to the extent assignable, all permits, including but not limited to
environmental permits used by Seller in the Business and all permits necessary
to conduct the Business as currently conducted, and all rights, and incidents of
interests therein;
 
(ix) all Furniture owned by Seller and used or held for use in connection with
the Business;
 
(x) all rights to third-party property and casualty insurance proceeds to the
extent receivable in respect of property or assets that would otherwise be
Transferred Assets;
 
(xi) all supplies owned by Seller used in connection with the Business; and
 
(xii) all other intangible assets of Seller, if any, associated with the
Transferred Assets and the Business, including but not limited to all goodwill
and going concern value.
 
(b) The Seller shall use its reasonable best efforts to obtain, or as the case
may be assist the Buyer in obtaining, such consents of third parties as are
necessary for the assignment and transfer of the Transferred Assets.  To the
extent that any of the Transferred Assets are not assignable or transferable or
consents to the assignment or transfer thereof
 

 
180132.3
   



 
2

--------------------------------------------------------------------------------

 

cannot be obtained as herein provided, such Transferred Assets shall be held by
the Seller in trust for the Buyer and any obligations with respect thereto shall
be performed by the Buyer in the name of the Seller and all benefits and
obligations derived thereunder shall be for the action of the Buyer.  The Seller
shall, at the request of the Buyer, enforce in a reasonable manner, at the cost
of and for the account of the Buyer, any and all rights of the Seller against
such third party relating to any such Transferred Assets.  Seller shall promptly
pay over to the Buyer all money or other consideration received by it in respect
of such entitlement.
 
(c) The Seller shall also notify each Person which may have possession of the
Transferred Assets on the Closing Date of the assignment and transfer of such
Transferred Assets to the Buyer.
 
1.2 Excluded Assets
 
.  There shall be excluded from the Transferred Assets (the “Excluded Assets”):
(i) the life insurance policies insuring the lives of Frank J. Perlich, Jr.,
Sebren E. (Dutch) Hobbs and Harvey G. McMillen, (ii) the minute books,
organizational documents, stock registers and such other books and records of
Seller pertaining to ownership, organization or existence of Seller as a
corporation, provided, however, duplicate copies of such records shall be
provided to Buyer as are reasonably necessary to enable Buyer to file tax
returns and file information with the Securities and Exchange Commission, (iii)
the Seller’s interest in AQO, LLC and 2803 Chambers, LLC, and (iv) the assets
listed or described on Schedule 1.02 of the Disclosure Schedule.
 
1.3 Consideration
 
       (a) The consideration for Buyer’s purchase of the Transferred Assets and
the Business shall be (i) $ 28,000,000, subject to adjustment as provided in
Section 1.3(g) below (“Seller Purchase Price”), paid as follows at Closing: (x)
$14,000,000 in cash (the “Seller Cash Payment”), (y) $4,000,000 in shares of the
unregistered common stock of Buyer as determined in Section 1.3(g) below (the
“Stock”), and (z) $7,900,000 (the “Note”) and $2,100,000 (the “Escrow Note”) by
Buyer’s convertible promissory notes in the forms attached hereto respectively
as Exhibit “F” and Exhibit “G” and (ii) the assumption of the Assumed
Liabilities.  The Assumed Liabilities, together with the Seller Purchase Price,
shall be the “Seller Consideration”. On the Closing Date, Buyer shall (A) pay
the Seller Cash Payment to Seller by wire transfer of $14,000,000 (“Closing
Cash”) of same day funds into an account(s) designated by Seller, and (B)
deliver the Note and Stock to Seller and (C) deliver the Escrow Note to the
escrow agent as specified in the Escrow Agreement.
 
(b) Not later than sixty (60) days after the Closing Date, Buyer shall cause to
be prepared and delivered to Seller and the Shareholders a statement (the
“Closing Statement”) setting forth Buyer’s calculation of difference between
$3,500.000.00 (the “Target Working Capital”), and the closing working capital of
the Seller as of the end of business on the Closing Date, which shall be
prepared by Buyer consistent with Schedule A.
 
(c) If Seller disagrees with Buyer’s calculations in the Closing Statement,
Seller may, within fifteen (15) days after delivery of the Closing Statement,
deliver a notice to Buyer disagreeing with such calculation and setting forth
Seller’s calculation of such amounts (a "Dispute Notice").  Any such Dispute
Notice shall specify those items or amounts as to which Seller disagrees, and
Seller shall be deemed to have agreed with all other calculations and amounts
contained in the Closing Statement.  If a Dispute Notice shall be duly
 

 
180132.3
   



 
3

--------------------------------------------------------------------------------

 

delivered by Seller to Buyer, Buyer and Seller shall, during the fifteen (15)
days following such delivery, use their good faith efforts to reach agreement on
the disputed items or amounts in order to determine, as may be required, the
Closing Working Capital, as applicable, which amount shall not be less than the
amount thereof shown in the Closing Statement nor more than the amount thereof
shown in Seller’s Dispute Notice.  If the parties so resolve all disputes, the
computation of the Closing Working Capital as of the Closing Date, as amended to
the extent necessary to reflect the resolution of the dispute, shall be
conclusive and binding on all parties.  If during such period, Buyer and Seller
are unable to reach an agreement, they shall within five (5) days thereafter
cause Hein & Associates, LLP (the “Firm”) to review this Agreement and the
disputed items or amounts for the purpose of calculating the Closing Working
Capital as of the Closing Date (it being understood that in making such disputed
calculation, the Firm shall be functioning as an expert and not as an
arbitrator).  In making such disputed calculation, the Firm shall consider only
those items or amounts in the Closing Statement and the Dispute Notice to which
Seller has disagreed.  The Firm shall deliver to Buyer and Seller, as promptly
as practicable (but in any case no later than thirty (30) days from the date of
engagement of the Firm), a report setting forth the calculations of the Closing
Working Capital as of the Closing Date.  Such report shall be final and binding
upon Buyer, Seller and the Shareholders and judgment may be entered to enforce
such report in any court of competent jurisdiction.  The fees, costs and
expenses of the Firm (“the Expenses”) shall be paid as follows: (i) if the event
the Firm agrees with Buyer’s calculation of the Closing Working Capital, then
Seller shall pay the Expenses, (ii) if the Firm agrees with Seller’s calculation
of the Closing Working Capital, then Buyer will pay the Expenses, or (iii) if
the Firm does not agree with Buyer’s or Seller’s calculation of Closing Working
Capital, then the Expenses shall be prorated between Buyer and Seller based on
the percentage of adjustment for each parties’ Closing Working Capital
calculation.
 
(d) Buyer and Seller shall, and shall cause their respective representatives to,
cooperate and assist in the preparation of the Closing Statement and the
calculation of the Closing Working Capital and in the conduct of the review
thereof, including the making available to the extent necessary books, records,
work papers and personnel.
 
(e) If the Closing Working Capital is less than The Target Working Capital,
Seller shall, within three (3) Business Days of determination of the Closing
Working Capital, pay to Buyer, the total amount of such difference as an
adjustment to the Seller Cash Payment by wire transfer from Seller of
immediately available funds to the account designated by Buyer.  In the event
Seller fails to timely make such payment, then Buyer may offset the amount of
said payment against the principal amount of the Note or Buyer may utilize any
legal or equitable remedy to collect said amount from Seller.  If the Closing
Working Capital is greater than Target Working Capital, then there shall be no
adjustment to the Seller Purchase Price and no payment shall be due from Buyer
to Seller on account of the excess.
 
(f) The Escrow Amount shall be held and disbursed pursuant to the terms and
conditions of the Escrow Agreement.  Any remaining amounts held in the escrow
account under the terms of the Escrow Agreement (and not otherwise required for
the payment of fees and expenses thereunder) shall be distributed to Seller, and
Buyer agrees to consent to such final distribution.
 
(g) The number of shares of Stock to be issued by Buyer at Closing shall be
calculated by dividing $4,000,000, by the per share average of the daily closing
prices of Buyer’s common stock for the thirty (30) consecutive trading days on
the NASDAQ Stock Exchange immediately preceding the Closing Date of this
Agreement.
 

 
180132.3
   



 
4

--------------------------------------------------------------------------------

 

 
(h) The Note and the Escrow Note will be convertible into the number of shares
of Buyer, determined by dividing the principal amount of the Note or the Escrow
Note when converted by the lower of (y) one hundred thirty percent (130%) of the
average price per share of the daily closing prices of the Buyer’s common stock
for the thirty (30) consecutive trading days on the NASDAQ Stock Exchange
immediately prior to the date of the Note or the Escrow Note or (z) the per
share average price of Buyer’s Common Stock for the thirty (30) consecutive
trading days on the NASDAQ Stock Exchange immediately preceding the conversion
notice required in the Note or the Escrow Note.  In the event the Buyer has not
cured an Event of Default as set out in the Note or the Escrow Note, then the
thirty (30) consecutive trading days set out in (y) above shall be revised to
five (5) consecutive trading days.
 
(i) If allowed by applicable federal or state securities law and the NASDAQ
rules and regulations, Buyer will include the Stock and any shares into which
the Note or the Escrow Note may be converted in the registration of any shares
of its common stock for sale under any state or federal securities
laws.  Otherwise, those shares will be issued without registration under those
laws.
 
(j) Buyer will take such action as may reasonably be requested in writing by
Seller so as to permit resale of the Stock and any shares issued upon conversion
of the Note or the Escrow Note, pursuant to Rule 145 of the United States
Securities and Exchange Commission.
 
1.4 Assumed Liabilities
 
.  On the terms and subject to the conditions set forth in this Agreement, at
the Closing the Buyer will assume, effective as of the Closing Date, the
following liabilities of Seller (collectively, the “Assumed Liabilities”):
 
(a) all liabilities of Seller under the Contracts and Other Agreements that
arise out of or relate to the performance thereof for the period from and after
the Closing Date and the other obligations and liabilities associated with the
operation of the Business from and after the Closing Date;
 
(b) all Trade Payables of the Seller as of the Closing Date arising out of the
ordinary course of the Business prior to the Closing Date;
 
(c) all obligations of Seller with respect to unpaid payroll and sales taxes as
of the Closing Date arising in the ordinary course of Business prior to the
Closing Date;
 
(d) the liabilities set forth in Article 6 assumed by Buyer;
 
(e) federal and state income taxes related to the Business from January 1, 2010
to the Closing Date (and for which Seller may be entitled to obtain
reimbursement from Buyer in accordance with Section 1.7(c) hereof); and
 
(f) those liabilities listed on Schedule 1.04(f) of the Disclosure Schedule.
 
(g) warranty claims to the extent, and only to the extent, assumed by Buyer
pursuant to Section 7.9 hereof.
 

 
180132.3
   



 
5

--------------------------------------------------------------------------------

 

Liabilities Not Assumed by the Buyer
.  
Except for the Assumed Liabilities the Seller shall pay and discharge in due
course all of its liabilities, debts and obligations, whether known or unknown,
now existing or hereafter arising, contingent or liquidated, including, without
limitation, those listed below and in Schedule 1.05(c) of the Disclosure
Schedule (the “Retained Liabilities”), and the Buyer shall not assume, or in any
way be liable or responsible for, any of such Retained Liabilities.  Without
limiting the generality of the foregoing, the Retained Liabilities shall include
the following:
 
(h) any liability or obligation of the Seller arising out of or in connection
with this Agreement and the consummation and performance of the transactions
contemplated hereby, whether or not such transactions are consummated, including
but not limited to, and except as otherwise provided herein, any liability for
Taxes so arising;
 
(i) any liability or obligation for any and all Taxes of, or pertaining or
attributable to, (i) the Seller for any period that ends on or before, or
includes, the Closing Date, or (ii) the Business and/or the Transferred Assets
for any period or portion thereof that ends on or before the Closing Date
(including, but in no way limited to, any and all Taxes described in clauses (i)
and (ii) of this Section 1.5(b) for which liability is or may be sought to be
imposed on the Buyer under any successor liability, transferee liability or
similar provision of any applicable foreign, federal, state or local law);
 
(j) all other liabilities and obligations to any Person arising prior to the
Closing or related to the conduct or operation of the Transferred Assets or the
Business prior to the Closing Date, including, but not limited to, the
Pre-Closing Obligations and the specific liabilities, obligations or litigation
listed on Schedule 1.05(c) of the Disclosure Schedule; and
 
(k) all environmental costs and liabilities, to the extent arising out of or
otherwise related to:  (i) the ownership or operation by Seller of the
Transferred Assets or the Business prior to the Closing Date, and (ii) the
Excluded Assets or any other real property formerly owned, operated, leased or
otherwise used by Seller;
 
(l) all liabilities arising out of, relating to or with respect to (i) the
employment or performance of services, or termination of employment or services
by Seller of any individual (including any Transferred Employee) on or before
the Closing Date, (ii) worker’s compensation claims against Seller that relate
to the conduct of the Business or the operation of the Transferred Assets on or
before the Closing Date, irrespective of whether such claims are made prior to
or after the Closing or (iii) any employee benefit plan of the Seller;
 
(m) all liabilities arising out of, under or in connection with any indebtedness
of Seller, not specifically assumed by Buyer in this Agreement, including but
not limited to notes payable to the Shareholders or to notes payable to any
employee or employees of the Seller;
 
(n) all liabilities in respect of:  (i) any pending or threatened legal
proceeding or any claim arising out of, relating to or otherwise in respect of
the operation of the Business prior to the Closing Date or (ii) any Excluded
Asset;
 
(o) all liabilities relating to any dispute with any client or customer of the
Business existing as of the Closing Date or based upon, relating to or arising
out of events, actions, or failures to act prior to the Closing Date; provided,
however, the Buyer agrees to reasonably assist Seller in satisfying such dispute
at Seller's cost, including by providing services of Buyer and the Transferred
Employees and Transferred Assets; and
 

 
180132.3
   



 
6

--------------------------------------------------------------------------------

 

 
(p) all liabilities related to the preferred stock issued by the Seller,
including but not limited to accumulated undeclared dividends, liquidation
preferences or any other provisions of said preferred stock.
 
1.5 Prorations of Expenses and Certain Property Taxes
 
      (a) Any general property Tax assessed against or pertaining to the
Transferred Assets, including pursuant to the Leases being entered per Section
7.8, for the taxable period that includes the Closing Date shall be prorated
between the Buyer (after the Closing Date) and the Seller (prior to and
including the Closing Date) as of the Closing Date.  The “Taxable Period” means
calendar year 2010.  In the event the amount of any such general property Tax
cannot be ascertained as of the Closing Date, proration shall be made on the
basis of the preceding year and to the extent that such proration may be
inaccurate the Seller and the Buyer agree to make such payment to the other
after the tax statements have been received as are necessary to allocate such
general property Tax properly between the Seller and the Buyer as of the Closing
Date.


(b) Except as otherwise provided in this Agreement, the Seller and the Buyer
agree that amounts payable with respect to utility charges and other items of
expense attributable to the conduct of the Business shall be prorated as of the
Closing Date (with Seller responsible for the period up to and including the
Closing Date and Buyer responsible for the period after the Closing Date) to the
extent the charges and expenses cannot be identified as to the party who
received the benefits to which such charges and expenses relate.


1.6 Transfer Taxes; Recording Fees; Tax Reimbursement
 
        (a) The Buyer and the Seller acknowledge and agree that the Purchase
Price does not include any sales tax imposed as a result of the transfer of
equipment and motor vehicles.  The Seller hereby agrees to indemnify the Buyer
against, and agrees to protect, save and hold the Buyer harmless from, any loss,
liability, obligation or claim (whether or not ultimately successful) for sales,
transfer or other similar Taxes (and any interest, penalties, additions to tax
and fines thereon or related thereto) imposed as a result of the consummation of
the transactions contemplated by this Agreement.
 
(b) The Buyer shall pay any and all recording or filing fees relating to the
conveyance or transfer of the Transferred Assets from the Seller to the Buyer.
 
(c) Seller shall timely file all Tax Returns relating to the operation of the
Transferred Assets and conduct of the Business prior to the Closing Date.  If
Seller remits any income taxes that are Assumed Liabilities of Buyer pursuant to
Section 1.4(f) hereof, then Buyer shall promptly reimburse Seller for such
payment upon provision by Seller to Buyer of reasonable written evidence of such
remittance.  If Buyer remits any Taxes that are the responsibility of Seller
pursuant to this Agreement, to then Seller shall promptly reimburse Buyer for
such payment upon provision by Buyer to Seller of reasonable written evidence of
such remittance.


1.7 Allocation of Purchase Price.
 
Seller, the Shareholders and Buyer will prepare on or before March 1, 2011 a
written statement setting forth the allocation of the consideration (including,
without limitation, the Seller Purchase Price and any adjustments thereto)
deemed to have been paid for federal income tax purposes by the Buyer to the
Seller and the Shareholders pursuant to this Agreement (the “Tax Consideration”)
among the Transferred Assets and the other covenants and rights arising
hereunder (the “Allocation”).

 
180132.3
   



 
7

--------------------------------------------------------------------------------

 

 


For federal income tax purposes (including, without limitation, Buyer’s, each
Shareholder’s and the Seller’s compliance with the reporting requirements of
Section 1060 of the Code), each of the Seller, Shareholders and the Buyer hereby
agree to use the Allocation and to cooperate in good faith with each other in
connection with the preparation and filing of any information required to be
furnished to the Internal Revenue Service under Section 1060 of the Code
(including, without limitation, Section 1060(b) and (e) of the Code) and any
applicable regulations thereunder.  Without limiting the generality of the
preceding sentence, the Buyer, Shareholders and the Seller agree to (i) report
the Allocation to the Internal Revenue Service on Form 8594 and, if required,
supplemental Forms 8594, in accordance with the instructions to Form 8594 and
the provisions of Section 1060 of the Code and the applicable regulations
thereunder, and (ii) coordinate their respective preparation and filing of each
such Form 8594 and any other forms or information statements or schedules
required to be filed under Section 1060 of the Code and the applicable
regulations thereunder so that the Allocation and information reflected on such
forms, statements and schedules shall be consistent.


1.8 Right to Control Payment.
 
  Buyer shall have the right, but not the obligation, to make any payment due
from Seller with respect to any Retained Liabilities which are not paid by
Seller within five (5) Business Days following written request for payment from
Buyer; provided, however, that if Seller advises Buyer in writing during such
five (5) Business Day period that a good faith payment dispute exists or Seller
has valid defenses to non-payment with respect to such Retained Liability, then
Buyer shall not have the right to pay such Retained Liability.  Seller agrees to
reimburse Buyer promptly and in any event within five (5) Business Days
following written notice of such payment by Buyer for the amount of any payment
made by Buyer pursuant to this Section 1.9.
 
1.9 Accounts Receivable
 
.  Following the Closing Date, Seller and Shareholders shall provide reasonable
best efforts to assist Buyer in the collection of the accounts receivable.  If
Seller shall receive payment in respect of the accounts receivable, then Seller
shall promptly forward such payment to Buyer.
 
ARTICLE 2
 
CLOSING
 
 
2.1 Closing Date.
 
  Subject to the conditions set forth in this Agreement, the Closing shall take
place at the offices of Looper Reed & McGraw, P.C., located in Houston, Harris
County, Texas, at 10:00 a.m. on or before April 1, 2010 or at such other time,
date and place as the parties hereto shall mutually agree upon in writing (the
“Closing Date”).  Except as set forth in Article 13, failure to consummate the
transactions contemplated hereby on such date shall not result in a termination
of this Agreement or relieve any party hereto of any obligation hereunder. Title
to, ownership of, control over and risk of loss of the Transferred Assets shall
pass to the Buyer at 11:59 p.m. on the Closing Date.
 

 
180132.3
   



 
8

--------------------------------------------------------------------------------

 

Closing Deadline Termination.
 
 This Agreement may be terminated prior to the Closing at the election of Seller
or Buyer by written notice to the other party on or after April 5, 2010, if the
Closing shall not have occurred by the close of business on such date, provided
that the terminating party is not in material default of any of its obligations
hereunder.  If this Agreement is validly terminated, then the parties shall be
relieved of their duties and obligations arising under this Agreement after the
date of such termination and such termination shall be without liability to the
parties except and otherwise provided herein.
 
ARTICLE 3
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
OF THE SELLER AND THE SHAREHOLDERS
 


 
The Seller and the Shareholders, as applicable, hereby represent and warrant to
the Buyer and covenant and agree as follows:



3.1 Corporate Matters
 
       (a) The Seller is a corporation organized, validly existing and in good
standing under the laws of the State of Arizona.  The Seller is duly authorized,
qualified and licensed and has all requisite power and authority under all
applicable laws, ordinances and orders of public authorities to own, operate and
lease its properties and assets and to carry on its business in the places and
in the manner currently conducted.  There is no other jurisdiction in which the
nature and extent of the Seller’s business or the character of its assets makes
qualification to transact business as a foreign corporation necessary, except
where failure to be so qualified would not be reasonably expected to result in a
Material Adverse Effect.  The Seller has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations under this
Agreement.
 
(b) The Seller has the Subsidiaries set out in Schedule 3.01(a).
 
(c) The Seller does not do business in any state or commonwealth under any name
other than the corporate name set forth in the first paragraph of this
Agreement.
 
(d) The Seller and the Shareholders represent and warrant to the Buyer that (i)
the Shareholders hold of record and own beneficially 28,448.80 shares of the
common stock which is all of the issued and outstanding common stock of the
Seller free and clear of any Liens, except encumbrances and restrictions on
transfer generally imposed under applicable securities law and except as shown
on Schedule 3.01(d); and (ii) no other form of stock of the Seller has been
issued by the Seller.  Set out in Schedule 3.01(d) are the names of the parties
that hold of record and own beneficially all of the common stock of the Company
and the number of shares of common stock owned by each party.  Except as set
forth on Schedule 3.01(d), neither the Shareholders nor, to the Seller’s
knowledge, any other Persons owning common stock of the Company are party to an
option, warrant, purchase right, or other contract or commitment that could
require the Shareholders or such other owners of the common stock to sell,
transfer, or otherwise dispose of any common stock of the Seller (other than in
this Agreement).  The Shareholders are not a party to any voting trust, proxy,
or other agreement or understanding with respect to the voting of any shares of
the common stock of the Seller.  All of the common stock of the Seller has been
duly authorized and validly issued.  Set out in Schedule 3.01(d) are copies of
the Articles of Incorporation and Bylaws of the Seller and all amendments
thereto.
 

 
180132.3
   



 
9

--------------------------------------------------------------------------------

 

Validity of Agreement and Conflict with Other Instruments
 
(e) This Agreement has been duly authorized by the Shareholders and directors of
the Seller.  No further corporate action is necessary on the part of the Seller
to execute and deliver this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Seller and the Shareholders and is a legal, valid and binding obligation of the
Seller and the Shareholders enforceable against the Seller and the Shareholders
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect that affect creditors’ rights generally and by legal
and equitable limitations on the availability of specific remedies.
 
(f) The covenants set out in Sections 7.7 and 7.10 hereof have been approved by
all necessary corporate action on the part of Seller and, when executed and
delivered at the Closing as contemplated by this Agreement, shall be legal,
valid and binding obligations of the Seller and the Shareholders, enforceable
against the Seller and the Shareholders in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect that
affect creditors’ rights generally and by legal and equitable limitations on the
availability of specific remedies.
 
(g) The execution, delivery and performance of this Agreement and the other
agreements and documents to be delivered by the Seller to the Buyer, the
consummation of the transactions contemplated hereby or thereby, and the
compliance with the provisions hereof or thereof, by the Seller will not, with
or without the passage of time or the giving of notice or both:
 
(i) except as set forth on Schedule 3.03(a), conflict with, constitute a breach,
violation or termination of any provision of, or give rise to any right of
termination, cancellation or acceleration, or loss of any right or benefit or
both, under, any of the Contracts and Other Agreements to which the Seller is a
party or by which any of them is bound, other than, in each case, such that
would not materially and adversely affect the ability of the Seller to
consummate the transactions contemplated hereby or thereby;
 
(ii) result in an acceleration or increase of any amounts due with respect to
the Trade Payables;
 
(iii) conflict with or violate the Articles of Incorporation or Bylaws of the
Seller;
 
(iv) result in the creation or imposition of any Lien on any of the Transferred
Assets; or
 
(v) violate any law, statute, ordinance, regulation, judgment, writ, injunction,
rule, decree, order or any other restriction of any kind or character applicable
to the Seller or any of its respective properties or assets.
 
(h) The execution, delivery and performance of this Agreement and the other
agreements and documents to be delivered by the Shareholders, the consummation
of the transactions contemplated hereby and thereby, and the compliance with the
provisions hereof and thereof, by the Shareholders will not, with or without the
passage of time or the giving of notice or both:
 

 
180132.3
   



 
10

--------------------------------------------------------------------------------

 

 
(i) conflict with, constitute a breach, violation or termination of any
provision of, or give rise to any right of termination, cancellation or
acceleration, or loss of any right or benefit or both under any contract or
other agreement to which the Shareholders are a party or by which any of them is
bound, other than, in each case, such that would not materially and adversely
affect the ability of each Shareholder to consummate the transactions
contemplated hereby or thereby; or
 
(ii) violate any law, statute, ordinance, regulation, judgment, writ,
injunction, rule, decree, order or any other restriction of any kind or
character applicable to the Shareholders or any of their respective properties
or assets.
 
(i) Attached as Schedule 3.02(e) of the Disclosure Schedule are true, correct
and complete copies of all resolutions adopted by the directors and shareholders
of Seller with respect to the Seller approving this Agreement and the
transactions contemplated hereby.  Such resolutions were adopted at meetings
duly called and convened at which a quorum was present and acting throughout or
by unanimous written consents.  Such resolutions are in full force and effect
without amendment or modification.
 
3.2 Approvals, Licenses and Authorizations
 
       (a) Except as set forth on Schedule 3.03(a), no order, license, consent,
waiver, authorization or approval of, or exemption by, or the giving of notice
to, or the registration with, or the taking of any other action in respect of,
any Person not a party to this Agreement, including any Governmental Entity, and
no filing, recording, publication or registration in any public office or any
other place is now, or under existing law in the future will be, necessary on
behalf of the Seller to authorize the execution, delivery and performance of
this Agreement or any other agreement contemplated hereby to be executed and
delivered by them and the consummation of the transactions contemplated hereby
or thereby (including, but not limited to, assignment of the Transferred
Assets), or to effect the legality, validity, binding effect or enforceability
thereof.
 
(b) Schedule 3.03(b) contains a list of all material licenses, permits,
concessions, warrants, franchises and other governmental authorizations and
approvals of all Governmental Entities required or necessary to carry on the
Business in the places and in the manner currently conducted have been duly
obtained, are in full force and effect.  Except as set forth on Schedule
3.03(b), no violations are in existence or have been recorded with respect to
such licenses, permits or other authorizations and no proceeding is pending or,
to the best knowledge of the Seller, threatened with respect to the revocation
or limitation of any of such licenses, permits or other authorizations.  The
Seller has complied with all laws, rules, regulations and orders applicable to
the Business, and all rules, regulations and orders respecting the provision of
services by the Seller, except for violations that would not have a Material
Adverse Effect.
 
3.3 Title to and Condition of Transferred Assets
 
.  Seller represents and warrants to Buyer as follows:
 
(a) Except as set forth in Schedule 3.04(a), all of the Transferred Assets are
located at one of the Facilities.  The Seller has good and marketable title to
all tangible property (including the Equipment) that are included in the
Transferred Assets free and clear of any and all Liens other than those Liens
set forth on Schedule 3.04(b) of the Disclosure Schedule and Permitted
Liens.  All of the Equipment is in the Seller’s possession and control and in
good condition and repair, ordinary wear and tear excepted, and is suitable for
the purposes used.
 

 
180132.3
   



 
11

--------------------------------------------------------------------------------

 

  
(b) All Inventories are set forth on Schedule 1.01(a)(ii) of the Disclosure
Schedule.  The Seller has valid title to all Inventories free and clear of all
Liens other than those Liens set forth on Schedule 3.04(c) of the Disclosure
Schedule and Permitted Liens, which Liens shall be released on or prior to the
Closing.  The Inventories are in good and marketable condition and are saleable
in the ordinary course of business.  The Inventories constitute sufficient
quantities for the normal operation of the Business and the Inventories will be
in such sufficient quantities on the Closing Date.
 
(c) The accounts receivable comprising part of the Transferred Assets are owned
by the Seller free and clear of any and all Liens (other than those Liens set
forth in Schedule 3.04(d) of the Disclosure Schedule, which Liens shall be
released on or prior to the Closing and Permitted Liens) and relate to
receivables owed to the Seller.  All accounts receivable were generated in the
ordinary course of business pursuant to bona fide transactions and are payable
on ordinary trade terms.  The Seller is unaware and shall be unaware of any
existing or then existing facts or circumstances that could reasonably be
expected to increase uncollectible accounts receivable beyond the allowance for
bad debt that will be reflected in the Closing Statement.
 
(d) The Seller owns or possesses licenses or other rights to use, and will at
the Closing transfer to the Buyer, all rights to all Proprietary Information
necessary for the conduct of the Business as currently conducted, except for
standard "shrink wrapped, off the shelf" or "click-wrap" software.  Set forth in
Schedule 3.04(e) of the Disclosure Schedule is a complete and accurate list of
all patents, trademarks, copyrights and licenses that Seller owns or possesses
or otherwise has rights to use pertaining to the Business, except for standard
"shrink wrapped, off the shelf" or "click-wrap" software including the
jurisdictions in which each such item has been issued or registered and the
registration date.  No licenses, sublicenses, covenants or agreements have been
granted or entered into by the Seller in respect of the items listed in Schedule
3.04(e) of the Disclosure Schedule except as noted thereon.  The Seller has not
received any notice of infringement, misappropriation or conflict from any other
Person with respect to such Proprietary Information except as noted in Schedule
3.04(e) of the Disclosure Schedule, and, to Seller's knowledge, the conduct of
the Business has not infringed, misappropriated or otherwise conflicted with any
Proprietary Rights of any such Person.  The Seller has not given indemnification
for patent, trademark, service mark or copyright infringements except to
licensees or customers in the ordinary course of business.  All of the
Proprietary Information that is owned by the Seller is owned free and clear of
all Liens except as set forth in Schedule 3.04(e) of the Disclosure Schedule and
Permitted Liens.  All Proprietary Rights that are licensed by the Seller to
third parties are licensed pursuant to valid and existing license agreements and
such interests are not subject to any Liens other than those under the
applicable license agreements.  The consummation of the transactions
contemplated by this Agreement will not result in the loss of any Proprietary
Information.  To Seller's knowledge, the present business practices, methods and
operations of Seller regarding the Proprietary Information does not infringe,
constitute an unauthorized use of, misappropriation or violate any copyright,
mark, patent, trade secret or other similar right of any Person.  Except with
respect to licenses of commercial off-the-shelf software and except as set forth
in Schedule 3.04(e),  Seller is not obligated, required or under any liability
whatsoever to make any payments by way of royalties, fees or otherwise regarding
the Proprietary Information.
 

 
180132.3
   



 
12

--------------------------------------------------------------------------------

 

(e) Other than the Facilities or as set forth in Section 1.2(iii), there is no
real property or interest in real property owned by Seller for use in the
Business or in connection with the Transferred Assets.  Schedule 3.04(f) of the
Disclosure Schedule sets forth a complete list of the seven (7) Facilities
leased by Seller, including, if reasonably available, a legal description of
each such Facility (including the name of the third party lessor and the date of
the lease and all amendments thereto).  There is not any events of default
regarding said seven (7) Facility leases.  To Seller's knowledge, said leased
real property is not subject to any rights of first refusal, options to purchase
except as set out in the leases.
 
(f) Except for the current leases for the Facilities, the Seller owns or has
rights to use, and is transferring to the Buyer hereunder, all tangible assets
necessary for the conduct of the Business in the ordinary course consistent with
past practices.  The conduct of the Business in the ordinary course is not
dependent upon the right to use the property of others, except such property as
is leased or licensed by Seller and assignable to Buyer pursuant to and included
in the Transferred Assets.
 
(g) All accounts and notes receivable of Seller reflected in the Financial
Statements or arising after the date thereof are the result of bona fide
transactions in the ordinary course of business consistent with past practices
and are payable on ordinary trade terms.
 
(h) All accounts payable of Seller reflected in the Financial Statements or
arising after the date thereof are the result of bona fide transactions in the
ordinary course of business consistent with past practices and are not yet due
and payable.
 
3.4 Contracts and Commitments
 
.  Seller represents and warrants to Buyer as follows:
 
(a) Other than leases for the Facilities and as otherwise set forth in Schedule
3.05(a) of the Disclosure Schedule, none of the Transferred Assets are subject
to, and the Seller is not a party to or bound by:


(i)  
any agreement, contract or commitment requiring the expenditure or series of
related expenditures of funds in excess of $10,000 in any fiscal year (other
than purchase orders in the ordinary course of business for goods necessary for
the Seller to complete then existing contracts or purchase orders);



(ii)  
any agreement, contract or commitment requiring the payment for goods or
services whether or not such goods or services are actually provided or the
provision of goods or services at a price less than the Seller’s cost of
producing or supplying such goods or providing such services;



(iii)  
any loan or advance to, or investment in, any Person or any agreement, contract,
commitment or understanding relating to the making of any such loan, advance or
investment; any contract, agreement, indenture, note or other instrument
relating to the borrowing of money or any guarantee or other contingent
liability in respect of any indebtedness or obligation of any Person (other than
the endorsement of negotiable instruments for deposit or collection in the
ordinary course of business);


 
180132.3
   



 
13

--------------------------------------------------------------------------------

 

 



(iv)  
any management service, employment, consulting or other similar type contract or
agreement;



(v)  
any agreement, contract or commitment that would limit the freedom of the Buyer
or any Affiliate thereof following the Closing Date to engage in any line of
business, to own, operate, sell, transfer, pledge or otherwise dispose of or
encumber any of the Transferred Assets or to compete with any Person or to
engage in any business or activity in any geographic area;



(vi)  
any agreement, lease, contract or commitment or series of related agreements,
leases, contracts or commitments not entered into in the ordinary course of
business or, except for agreements to purchase or sell goods and services
entered into in the ordinary course of business of the Seller, not cancelable by
the Seller without penalty to the Seller within 30 calendar days;



(vii)  
other than in respect of the Seller’s customary general warranty for goods sold
as described on Schedule 3.13(a) to the Disclosure Schedule, any agreement or
contract obligating the Seller or that would obligate or require any subsequent
owner of the Business or any of the Transferred Assets to provide for
indemnification or contribution with respect to any matter;



(viii)  
any sales, distributorship or similar agreement relating to the products sold or
services provided by the Seller;



(ix)  
any license, royalty or similar agreement;



(x)  
any contract requiring performance by Seller for a period of one year or more or
requiring Seller to purchase or sell a stated portion of its requirements or
outputs;



(xi)  
any contract regarding the acquisition by Seller of any operating business or
material assets or the capital stock of any Person; or



(xii)  
any other agreement, contract or commitment that might reasonably be expected to
have a Material Adverse Effect.


 
180132.3
   



 
14

--------------------------------------------------------------------------------

 

  
 

(b) Seller is not in material breach of any provision of, or is in material
default (or knows of any event or circumstance that with notice, or lapse of
time or both, would constitute an event of default) under the terms of any of
the Contracts and Other Agreements that constitute a part of the Transferred
Assets.  All of the Contracts and Other Agreements that constitute a part of the
Transferred Assets are in full force and effect.  To Seller's knowledge, there
are no pending or threatened disputes with respect to any of the Contracts and
Other Agreements.


(c) The enforceability of the Contracts and Other Agreements that constitute a
part of the Transferred Assets will not be affected in any manner by the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby and none of the Contracts and Other Agreements that
constitute a part of the Transferred Assets require the receipt of the consent
or waiver of any Person or Governmental Entity prior to the sale, assignment,
transfer, conveyance or delivery thereof pursuant to this Agreement.


3.5 Financial Statements
 
.  Seller represents and warrants to Buyer as follows:
 
(a) Attached as Schedule 3.06 to the Disclosure Schedule are true, accurate,
correct and complete copies of (i) the balance sheets of the Business as of
December 31, 2008 and December 31, 2009, (ii) statements of income and of cash
flows of Seller through December 31, 2008 and December 31, 2009, (iii) the
statements of income and cash flows of Seller through February 28, 2010, and
(iv) projections/budgets of the Business through December 31, 2010. No later
than ten (10) business days prior to the Closing Date, Seller shall deliver to
Buyer the balance sheet and statement of income and of cash flows for the
Business for the period ended December 31, 2009 (such balance sheet, statement
of income and of cash flows and projections/budgets, collectively with each of
the balance sheets and statements of income and of cash flows and
projections/budgets described in clauses (i) and (ii) of this Section 3.6(a),
referred to herein as the “Financial Statements”).
 
The Financial Statements:
 
(i)  
fairly present in accordance with the Statements and Standards for Accounting
and Review Services issued by the American Institute of Certified Public
Accountants based on generally accepted accounting principles applied on a
consistent basis throughout the periods covered by the Financial Statements
(“GAAP”) the financial position of the Business as of their respective dates and
the results of operations of the Business for the periods indicated therein
(except, with respect to the February 28, 2010 interim reports);



(ii)  
have been audited, as applicable, by Boeckermann Grafstrom & Mayer, LLC, in
accordance with U.S. generally accepted auditing standards; and reflect all
liabilities or obligations, whether accrued, absolute, contingent or otherwise,
of the Seller that are Assumed Liabilities as required under GAAP consistently
applied other than those liabilities incurred since December 31, 2009, in the
ordinary course of business consistent with past practice.


 
180132.3
   



 
15

--------------------------------------------------------------------------------

 

 


(b) The values at which the Inventories and accounts receivable are carried on
the Financial Statements are in accordance with GAAP and reflect normal and
consistent inventory valuation policies of the Seller. The amounts shown for the
accounts receivable on the Financial Statements are collectible or are net of
adequate reserves reflected in the Financial Statements.
 
3.6 Taxes
 
.  Seller represents and warrants as follows:
 
(a) All Tax Returns that are required to be filed (taking into account all
extensions) on or before the Closing Date for, by, on behalf of or with respect
to the Seller, including, but not limited to, those relating to the Business,
the Transferred Assets and the Assumed Liabilities, and those which include or
should include the Seller, the Business, the Transferred Assets or the Assumed
Liabilities, have been or will be timely filed with the appropriate foreign,
federal, state and local authorities on or before the Closing Date, and all
Taxes shown to be due and payable on such Tax Returns or related to such Tax
Returns have been or will be timely paid in full on or before the Closing Date;
 
(b) All such Tax Returns and the information and data contained therein have
been or will be properly and accurately compiled and completed in all material
respects, fairly present or will fairly present the information purported to be
shown therein, and reflect or will reflect all liabilities for Taxes for the
periods covered by such Tax Returns;
 
(c) None of such Tax Returns are now under audit or, to the Seller’s knowledge,
examination by any foreign, federal, state or local authority and there are no
agreements, waivers or other arrangements providing for an extension of time
with respect to the assessment or collection of any Tax or deficiency of any
nature against the Seller, the Business or the Transferred Assets, or with
respect to any such Tax Return, or any suits or other actions, proceedings,
investigations or claims now pending or threatened against the Seller, the
Business or the Transferred Assets with respect to any Tax, or any matters under
discussion with any foreign, federal, state or local authority relating to any
Tax, or any claims for any additional Tax asserted by any such authority;
 
(d) All Taxes due and owing from the Seller or assessed and due and owing
against the Business or the Transferred Assets on or before the Closing Date
have been or will be timely paid in full on or before the Closing Date;
 
(e) The Transferred Assets are not, and on the Closing Date will not be, subject
to or liable for any special assessments or similar types of impositions;
 
(f) All withholding Tax and Tax deposit requirements imposed on the Seller and
applicable to the Business for any and all periods prior to and including the
Closing Date have been or will be timely satisfied in full by Seller;
 
(g) The Financial Statements reflect adequate provision by the Seller for the
payment in full of any and all unpaid Taxes which in any way may affect the
Transferred Assets or the Business for any and all periods or portions thereof
ending on or before the respective dates thereof;
 

 
180132.3
   



 
16

--------------------------------------------------------------------------------

 
 
(h) Seller is not a “foreign person within the meaning of the Code;
 
(i) No power of attorney with respect any Tax matter is currently in force with
respect to the Transferred Assets or the Business; and
 
(j) None of the Transferred Assets or any property used in the Business is
“tax-exempt use property” or “tax-exempt bond financed property” or “limited use
property” as defined in the Code.
 
3.7 No Violations or Litigation
 
.  Seller represents and warrants to Buyer as follows:
 
(a) Seller is currently not in material violation of, and the consummation of
the transactions contemplated hereby will not cause any violation of, any order
of any Governmental Entity or any law, ordinance, regulation, order,
requirement, statute, rule, permit, concession, grant, franchise, license or
other governmental authorization relating or applicable to the Seller, the
Business or to any of the Seller’s properties, assets or operations, including
without limitation, the Transferred Assets.


(b) There is no action, suit, claim, investigation or legal, administrative,
arbitration or other proceeding, or governmental investigation or examination,
or any change in any zoning or building ordinance pending or, to the Seller’s
knowledge, threatened against or affecting the Seller, the Business or any of
the Transferred Assets, the transaction contemplated by this Agreement at law or
in equity, before or by any Governmental Entity and, to Seller's knowledge, no
basis exists for any such action, suit, claim, investigation or proceeding; and


(c) Seller is not engaged in any action, suit, claim, investigation or legal,
administrative, arbitration or other proceeding, or governmental investigation
or examination, or any change in any zoning or building ordinance to recover any
monies due Seller or for damages sustained by Seller.


3.8 No Adverse Changes or Events
 
.  Other than as set forth on Schedule 3.09 to the Disclosure Schedule, since
December 31, 2009, the Business has been consistently operated only in the
ordinary course and there has not been:
 
(a) any adverse change or any occurrence, circumstance or combination thereof
that might reasonably be expected to have an adverse change in the financial
condition, assets, liabilities (contingent or otherwise), results of operations,
business or prospects of the Seller before or after the Closing Date;
 
(b) any damage, destruction or loss, whether or not covered by insurance,
adversely affecting the Transferred Assets or the Business having a replacement
cost of more than $5,000 for any single loss or $25,000 for all such losses;
 
(c) except for ordinary salary increases and year end bonuses that have been
disclosed in writing to the Buyer at least fifteen (15) days prior to the
Closing, any increase in the compensation or rate of compensation or commissions
or bonuses payable or to become payable by the Seller to any Transferred
Employee on or after December 31,
 

 
180132.3
   



 
17

--------------------------------------------------------------------------------

 

2009, that is not consistent with past practice, any payment or accrual of, or
commitment with respect to, any bonus plan, vacation pay, sick leave, deferred
compensation, insurance, pension, salary continuation for disability or
severance or termination arrangement that is not consistent with past practice
or any change or modification to any severance arrangement or any agreement to
increase the coverage or benefits available under any employee benefit plan or
arrangement;
 
(d) any debt, obligation, mortgage, security interest or liability incurred by
the Seller, any assumption, guarantee, endorsement or other responsibility by
the Seller for the liability or obligation of any other Person (whether
absolute, accrued, contingent or otherwise), or any engagement in any other
transaction by the Seller other than in the ordinary course of business;
 
(e) any mortgage, pledge or creation of any Lien with respect to any of the
Transferred Assets other than Permitted Liens;
 
(f) any sale, assignment, transfer or other disposition or lapse of any
Proprietary Rights or disclosure to any Person (other than employees of the
Seller in the scope of their employment) of any Proprietary Rights material to
the Business;
 
(g) any write up or write down in the value of any Equipment or Inventories;
 
(h) any cancellation or compromise of any material claims, or any waiver of any
other material rights relating to the Business, or any sale, transfer or other
disposition of any material properties or assets, real, personal or mixed,
tangible or intangible, of the Business (other than sales of Inventories in the
ordinary course of business);
 
(i) any change in the Seller’s method of accounting for financial, Tax or other
purposes;
 
(j) any material change in the customary methods used in operating the Business
(including the pricing practices) or any material change in the sales
operations, including but not limited to promptly paying or discharging current
liabilities;
 
(k) any commitment to make any capital expenditures in respect to the Business;
 
(l) instituted or settled any legal proceeding;
 
(m) any grant of a license or sublicense of any rights under or with respect to
any Proprietary Information; or
 
(n) any settlement or compromise of any claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes.
 
3.9 Environmental Matters
 
.  Seller represents and warrants to Buyer as follows:
 
(a) Seller has not caused or allowed the generation, use, treatment, storage, or
disposal of Hazardous Materials at any site or facility owned, leased or
operated by the Seller including but not limited to the Facilities or used in
the Business except in accordance with all applicable Environmental Laws and
would not result in any liability, contingent or otherwise, to the Buyer or its
affiliates; the Seller does not own or lease any real property, improvements or
related assets that form a part of the Transferred Assets or the Business that
have been subject to the release of any Hazardous Materials;
 

 
180132.3
   



 
18

--------------------------------------------------------------------------------

 

 
(b) the Seller has secured all Environmental Permits necessary to the conduct of
the Business and the operations and the Seller is in compliance with such
permits;
 
(c) the Seller has not received any notice concerning any proposal to amend,
revoke or replace any Environmental Permit, or requiring the issuance of any
additional Environmental Permit and to the Seller’s knowledge no such proposal
exists;
 
(d) the Seller has not received inquiry or notice and, to its knowledge, has no
reason to suspect or believe it will receive inquiry or notice of any actual or
potential proceedings, claims, lawsuits or losses related to or arising under
any Environmental Law;
 
(e) the Seller is not currently operating or required to be operating under any
compliance order, schedule, decree or agreement, any consent decree, order or
agreement, and/or corrective action decree, order or agreement issued or entered
into under any federal, state or local statute, regulation or ordinance
regarding the environment and/or health or safety in the work place;
 
(f) the Seller has not transported, arranged for the transportation of or
disposed of any substance in a manner that may lead to claims against the Buyer
for clean-up costs, remedial work, damages to natural resources or for personal
injury claims; and
 
(g) Seller has provided to Buyer all environmentally related audits, studies,
reports, analyses and results of investigations that have been performed with
respect to any currently or previously owned, leased or operated properties of
Seller or of the Business.
 
3.10 Related Party Transactions
 
.  Except as specifically set out in this Agreement or on Schedule 3.11 to the
Disclosure Schedule, no employee, officer, director, partner, member or
shareholder of Seller, any member of his or her immediate family or any of their
respective Affiliates (i) owes any amount to Seller nor does Seller owe any
amount to or has Seller committed to make any loan or extend or guarantee credit
to or for the benefit of such persons, (ii) is involved in any business
arrangement or other relationship with Seller, (iii) owns any property or right,
tangible or intangible, that is used by Seller, (iv) has any claim or cause of
action against Seller or the Business, or (v) owns any direct or indirect
interest of any kind in, or controls or is a director, officer, employee or
partner of, or consultant to, or lender to or borrower from or has the right to
participate in the profits of, any Person which is a competitor, supplier,
customer, creditor or debtor of Seller or the Business.
 
3.11 Undisclosed Liabilities
 
.  The Seller does not have any liabilities or obligations of any nature,
whether accrued, absolute, contingent, unliquidated, civil, criminal or
otherwise, and whether due or to become due, other than liabilities that (a) are
reflected or reserved against in the December 31, 2009 Balance Sheet, (b) are
disclosed in any Schedule (or in any plan, instrument, lease or agreement
referred to therein) or Exhibit hereto, (c) are liabilities incurred since
December 31, 2009 in the ordinary course of business.
 
3.12 Warranties, Product Liability and Insurance
 
.  Seller represents and warrants to Buyer as follows:
 

 
180132.3
   



 
19

--------------------------------------------------------------------------------

 

Except for warranties implied by law and the Seller’s customary general warranty
for goods sold as described on Schedule 3.13(a), the Seller has not given or
made any warranties in connection with the sale or rental of goods or services,
including, without limitation, warranties covering the customer’s consequential
damages.  To Seller's knowledge, there are no facts or the occurrence of any
event forming the basis of any present claim against the Seller with respect to
warranties relating to products manufactured, sold or distributed by the Seller
or services performed by or on behalf of the Seller except any claim that would
not individually or in the aggregate exceed $10,000 or which is not set forth in
Schedule 3.13(a).  Seller has not sold any products or delivered any services
that included a warranty of the Seller for a period longer than one year except
as set forth in Schedule 3.13(a).  To Seller's knowledge, Seller has not
committed any act or failed to commit any act which would result in, and there
has been no occurrence which would give rise to or form the basis of, any
product liability or liability for breach of warranty on the part of Buyer with
respect to the products designed, manufactured, assembled, repaired maintained,
delivered sold or installed or services rendered by or on behalf of Seller or
the Business.
 
(a) To Seller's knowledge, there is no state of facts or any event forming the
basis of any present claim against the Seller not fully covered by insurance,
except for deductibles and self-insurance retentions, for personal injury or
property damage alleged to be caused by products shipped or services rendered by
or on behalf of the Seller.
 
(b) Seller has insurance policies in full force and effect (i) for such amounts
as are sufficient for all legal requirements to which Seller is a party or by
which it’s bound and (b) which are in such amounts, with such deductibles and
against such risks and losses, as is reasonable for the Business, assets and
properties of Seller.  Set out in Schedule 3.13.(c) to the Disclosure Schedule
is a list of all insurance policies held by or applicable to Seller.
 
3.13 Employee Matters
 
        (a) There are no collective bargaining or other labor union agreements
to which the Seller is a party or by which it is bound.  To Seller’s knowledge,
neither Seller nor the Business has encountered any labor union organizing
activity or had any actual or threatened employee strikes, work stoppages,
slowdowns or walkouts.
 
(b) The Seller does not contribute to or have an obligation to contribute to,
and has not at any time within six years prior to the Closing Date contributed
to or had an obligation to contribute to, a multi-employer plan within the
meaning of Section 3(37) of ERISA.
 
(c) The Seller does not have any defined benefit pension.  Seller does have
employee benefit plan(s) established pursuant to Section 401(k) of the Code and
such plan(s) has been maintained in all material respects in accordance with its
terms and the provisions of applicable law.  Seller does have a profit sharing
plan, welfare benefit plans and an employee stock ownership plan and such plans
have been maintained in all material respects in accordance with their terms and
the provisions of applicable law.  Other than the foregoing, Seller does not
maintain any other employee benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended.
 
(d) No lawsuit, complaint or investigation or governmental audit has been
noticed, initiated or filed with respect to any employee benefit plan.  The
Company has not incurred any liability to the PBGC or otherwise under
ERISA.  There has not been any reportable event as defined in ERISA which would
require the giving of notice or any event requiring the giving of notice to be
provided.
 

 
180132.3
   



 
20

--------------------------------------------------------------------------------

 

(e) Schedule 3.14.(e) to the Disclosure Schedule sets forth a complete and
correct list of all employee benefit plans and all other employee benefit
arrangements or payroll practices maintained by Seller or to which Seller
contributed or is obligated to contribute thereunder for current or former
employees of the Seller or that cover employees of Seller.  All items listed on
Schedule 3.14.(e) to the Disclosure Schedule have been maintained in all
material respects in accordance with their terms and the provisions of
applicable law.
 
(f) Any individual who performs services for Seller and who is not treated as an
employee for federal income tax purposes by Seller is not an employee for such
purposes.
 
3.14 Banks
 
.  Schedule 3.15 to the Disclosure Schedule contains a complete and correct list
of (a) the names and locations of all banks in which Seller has accounts or safe
deposit boxes and, (b) the account numbers of all such accounts.
 
3.15 Customers and Suppliers
 
.  Since December 31, 2009, no material customer or supplier of the Business has
terminated its relationship with the Business or has materially reduced or
changed the pricing or has materially changed any other terms of its business
with the Business and no material customer or supplier of the Business has
notified Seller that it intends to terminate or materially reduce or change the
pricing or other terms of its business with the Business.
 
3.16 Shareholder Acknowledgement
 
.  Shareholders acknowledge that the covenants contained in Sections 7.7 and
7.10 hereof are a material element of this Agreement and that Buyer would not
have entered into this Agreement or purchased the Business or the Transferred
Assets without the Shareholders’ agreement to honor the provisions of Sections
7.7 and 7.10.
 
3.17 Definition of Knowledge
 
.  For purposes of this Agreement and any document delivered at Closing,
whenever the phrase (i) "to the Seller's knowledge" or the "knowledge" of the
Seller or words of similar import are used, they shall be deemed to mean and are
limited to the actual knowledge of the directors and officers of the Seller.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
 
The Buyer represents and warrants to the Seller and the Shareholders as follows:



4.1 Corporate Matters
 
.  The Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas.  The Buyer has the requisite
corporate power and authority to enter into this Agreement and to perform its
obligations under this Agreement.  This Agreement has been duly authorized,
executed and delivered by the Buyer and is a legal, valid and binding obligation
of the Buyer, enforceable against the Buyer in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect that
affect creditors’ rights generally and by legal and equitable limitations on the
availability of specific remedies.  The execution and delivery of this Agreement
and the other agreements and documents to be delivered by the Buyer, the
consummation of the transactions contemplated hereby and thereby and the
compliance with the provisions hereof and thereof, by the Buyer will not, with
or without the passage of time or the giving of notice or both, violate any
provision of, or constitute a default under, any contract or other agreement to
which the Buyer is a party or by which it is bound, conflict with its articles
of incorporation or bylaws, other than violations, defaults or conflicts that
would not materially and adversely affect the ability of the Buyer to consummate
the transactions provided for in this Agreement.
 

 
180132.3
   



 
21

--------------------------------------------------------------------------------

 

 
4.2 Conflicts and Litigation
 
.  The execution, delivery and performance of this Agreement and the other
agreements and documents to be delivered by the Buyer to the Seller and the
Shareholders, the consummation of the transactions contemplated hereby or
thereby, and the compliance with the provisions hereof or thereof, by the Buyer
will not, with or without the passage of time or the giving of notice or both
violate any law, statute, ordinance, regulation, judgment, writ, injunction,
rule, decree, order or any other restriction of any kind or character applicable
to the Buyer or any of its respective properties or assets.  There are no legal
proceedings pending or, threatened that are reasonably likely to prohibit,
restrain or materially delay the ability of Buyer to enter into this Agreement
or consummate the transactions contemplated hereby.
 
4.3 Public Filings.
 
  Buyer is in compliance with, and has fulfilled its obligations under, the
filing requirements found within the Securities Act of 1933, Sections 13 and
15(d) of the Securities Exchange Act of 1934 and the NASDAQ Rules and
regulations.
 
ARTICLE 5
 
ACCESS TO INFORMATION BY THE BUYER
 
 
5.1 Prior to Closing
 
.  Until the Closing and pursuant to the terms and conditions of the
Non-Disclosure Agreement executed by Seller and Buyer as of August 13, 2009
(“the CA”), the Seller will furnish the Buyer and its employees, officers,
accountants, attorneys, agents, investment bankers and other authorized
representatives with all books, records, financial information, contracts, and
other data and information concerning the Business, commitments, personnel and
properties and facilities of the Seller as the Buyer shall from time to time
reasonably request and will afford the Buyer and its employees, officers,
accountants, attorneys, agents, investment bankers and other authorized
representatives reasonable access during normal business hours to the Seller’s
offices, properties, books, records, financial information, contracts and
documents (including Tax Returns filed and those in preparation) and will be
given the opportunity to ask questions of, and receive answers from,
representatives of the Seller with respect to the Business, the Transferred
Assets and the other properties of the Seller (“the Inspection”).  The
Inspection shall include the Facilities.  Buyer and its environmental
consultants may conduct such investigations (including “Phase I” and “Phase II”
Environmental Site Assessments) of the Environmental conditions of any real
property owned, operated or leased by Seller and the operations thereof (subject
to any limitations contained in valid, previously executed leases) as Buyer
shall deem necessary and prudent.  No investigations by the Buyer or its
employees, representatives or agents shall reduce or otherwise affect the
obligation or liability of the Seller with respect to any representations,
warranties, covenants or agreements made herein or in any Exhibit, Schedule or
other certificate, instrument, agreement or document, including the Disclosure
Schedule, executed and delivered in connection with this Agreement.  The Seller
will cooperate with the Buyer and its employees, officers, accountants,
attorneys, agents and other authorized representatives in the preparation of any
documents or other materials that may be required by any Governmental Entity.
 
5.2 Public Information
 
.  Until the Closing or termination hereof, the Buyer and the Seller will
consult in advance on the necessity for, and the timing and content of, any
communications to be made to the public and to the form and content of any
application or report to be made to any Governmental Entity that relates to the
transactions contemplated by this Agreement, except with respect to public
announcements or disclosures in response to legal requirements (including,
without limitation, requirements under the Federal securities laws).
 

 
180132.3
   



 
22

--------------------------------------------------------------------------------

 

 
ARTICLE 6
 
EMPLOYEE MATTERS
 
 
6.1 Hiring of Transferred Employees
 
.  The Buyer shall offer employment (on an “at will basis”) to all of the
Seller’s active hourly employees and other active salaried employees as of the
Closing (all individuals who accept such offer are collectively, the
“Transferred Employees”).  The Buyer shall not assume any liabilities or
obligations of the Seller with respect to its employees, and the Buyer will have
complete discretion as to the terms of employment that are offered to the
Transferred Employees.  Nothing contained in this Section 6.1 is intended to
confer upon any of the Seller’s employees any right to continued employment
after the Closing Date.  Notwithstanding any other provision of this Agreement,
the parties hereto do not intend to create any third-party beneficiary rights
respecting any of the Seller’s employees or former employees as a result of the
provisions herein and specifically hereby negate any such intention.
 
6.2 Employee Benefits
.
 
(a) Except as set forth in Section 6.3 and otherwise provided herein, the Buyer
shall not be liable or obligated under any employee benefit plan or for any
other employee benefits that may have been established by the Seller for the
Seller’s employees prior to the Closing, and the Seller expressly acknowledges
that it has sole liability for all employee benefit costs accrued as of the
Closing whether or not any or all of such employees are subsequently hired by
the Buyer.  Without limiting the generality of the foregoing, the Seller
acknowledges and agrees that the Buyer does not assume the sponsorship of, the
responsibility of contributions to, or any liabilities in connection with any
employee benefit plan maintained by the Seller for active employees, retirees,
former employees, their beneficiaries or any other Person, including any
employee pension benefit plan within the meaning of ERISA, employee welfare plan
within the meaning of ERISA and any personnel policy, stock option plan, bonus
or profit sharing plan or arrangement, incentive award plan or arrangement,
vacation policy, severance pay plan, policy or agreement, deferred compensation
agreement arrangement, executive compensation or supplemental income
arrangement, consulting agreement, employment agreement and each other employee
benefit plan, agreement, arrangement, program, practice or understanding.
 
(b) With respect to the Transferred Employees the Seller will remain responsible
for medical expenses covered under its plans (i) actually incurred prior to the
Closing Date or (ii) actually incurred with respect to any hospitalization that
began prior to the Closing Date until such hospitalization ends (as required
under such plans), and the Buyer will be responsible for all other medical
expenses incurred on or after the Closing Date to the extent covered under its
plans without the application of any waiting period for coverage generally
applicable to newly hired employees.  To the fullest extent permitted under its
applicable policies of insurance and to the extent required by applicable law,
the Seller shall maintain medical, health, hospitalization, life, travel and
accident insurance coverage for the Transferred Employees in effect for so long
as Buyer shall request; provided, however, that Buyer shall be responsible for
all costs (if any) of maintaining such policies for all applicable periods
following the Closing Date.  Seller’s cost of such insurance coverage from and
after the
 

 
180132.3
   



 
23

--------------------------------------------------------------------------------

 

Closing Date shall be borne by the Buyer and, to the extent applicable, Buyer
agrees to reimburse Seller for such costs or expenses within thirty (30) days
after receipt from Seller of proof of payment of such costs or expenses.  The
Seller shall cooperate with the Buyer to provide continuity of such insurance
coverage to the Transferred Employees.  Set out in Schedule 6.02(b) of the
Disclosure Schedule is the list of all employees, their salary or hourly rate
(as applicable), annual vacation and sick days and their outstanding balances in
Seller’s 401(k) plan.
 
6.3 Severance Benefits; Employment Termination
 
.  Buyer and Seller hereby agree that Buyer shall assume Seller’s obligation to
make COBRA Coverage (as hereinafter defined) available to all of Seller’s
qualified beneficiaries, as such term is defined by COBRA (26 U.S.C. §
4980B(g)(1) and 29 U.S.C. § 1167(3)) (the “M+A Qualified Beneficiaries”) in
accordance with the provisions of COBRA (as hereinafter defined) and,
accordingly, Buyer shall cause its group health plan to make COBRA Coverage
available to the M+A Qualified Beneficiaries.  For purposes of this Section, the
term “COBRA Coverage” means the health insurance coverage required to be offered
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), 26 U.S.C. §§ 4980B et seq., and 29 U.S.C. §§ 1162 –1167. The
Buyer agrees to provide severance benefits, only in accordance with Buyer’s
policies and procedures, to the Transferred Employees.
 
6.4 Reporting of Data
 
.  The Buyer and the Seller shall complete and furnish to each other such other
employee data as shall be reasonably required from time to time for each party
to perform and fulfill its obligations under this Article 6. Seller and Buyer
shall report on a predecessor/successor basis as set forth under any IRS revenue
procedure including the filing of Form W-2 for each Transferred Employee.
 


6.5 Employment Related Claims
 
.  The Seller agrees that the Seller and not the Buyer shall be solely
responsible for all liability, costs and expenses (including attorneys’ fees)
for all existing employment claims that have been filed by any employee or
former employee of the Seller prior to the Closing Date relating to
arbitrations, unfair labor practice charges, employment discrimination charges,
wrongful termination claims, workers’ compensation claims, any
employment-related tort claim or other claims or charges of or by employees of
the Seller, or any thereof filed after the Closing Date but arising as a result
of conditions, actions or events or series of actions or events which occurred
prior to the Closing Date.  The Buyer agrees that it shall be responsible for
all liability, costs and expenses (including attorneys’ fees) for all employment
claims that are filed by any Transferred Employee relating to arbitrations,
unfair labor practice charges, employment discrimination charges, wrongful
termination claims, workers’ compensation claims, any employment-related tort
claim or other claims or charges of or by the Transferred Employees to the
extent, but only to the extent, that the same result from the employment
relationship between the Buyer and the Transferred Employee and conditions,
actions or events or series of actions or events occurring subsequent to the
Closing Date.  Seller shall pay Transferred Employees their accrued and unused
vacation through the Closing Date.  Effective as of the Closing Date, Seller
shall cause the tax-qualified 401(k) plans in which the Transferred Employees
were eligible to participate immediately prior to the Closing Date to fully vest
such employees’ accrued benefit through the Closing Date thereunder.
 
ARTICLE 7
 
ADDITIONAL AGREEMENTS
 

 
180132.3
   



 
24

--------------------------------------------------------------------------------

 

Conduct of the Business
 
.  The Seller and the Shareholders (as applicable) covenant and agree with the
Buyer that from and after the Effective Date until the Closing, except as
expressly authorized by this Agreement or expressly consented to in writing by
the Buyer, the Seller and the Shareholders (as applicable) shall, and to the
extent the same would affect the Proprietary Rights:
 
(a) operate the Business and the Transferred Assets only in the usual, regular
and ordinary course of business with a view to maintaining the goodwill that the
Seller now enjoys and, to the extent consistent with such operation, will use
all reasonable efforts to preserve intact its present business organization,
keep available the services of its employees and preserve its relationships with
its customers, suppliers, jobbers, distributors and other Persons having
business relations with it;
 
(b) use all reasonable efforts to maintain the Transferred Assets in a state of
repair, order and condition consistent with its ordinary course of business in
connection with the Business;
 
(c) maintain its books of account and records relating to the Business in the
ordinary course of business, in accordance with the Seller’s usual accounting
practices applied on a consistent basis;
 
(d) comply in all material respects with all statutes, laws, orders and
regulations applicable to it and to the conduct of the Business;
 
(e) not sell, assign, transfer, lease or otherwise dispose of any Proprietary
Rights, Equipment or any of the other Transferred Assets except for dispositions
of Inventories for value in the usual and ordinary course of business or other
than to the Buyer pursuant to the terms of this Agreement;
 
(f) preserve and maintain all rights that it now enjoys in and to the
Proprietary Rights and not sell, assign, transfer, lease or otherwise dispose of
any Proprietary Rights other than to the Buyer pursuant to the terms of this
Agreement;
 
(g) not mortgage, pledge or otherwise create a security interest in any of the
Transferred Assets or permit there to be created or exist any Liens thereon
other than Permitted Liens;
 
(h) not enter into any contract, commitment or lease in relation to the Business
that is out of the ordinary course of the Business or, if effective on the date
hereof, would be required to be disclosed in Schedule 3.05(a) of the Disclosure
Schedule;
 
(i) not amend or modify any of the Contracts and Other Agreements disclosed in
Schedule 3.05(a) of the Disclosure Schedule or any other contract, commitment,
lease or other agreement that would, if entered into on the date hereof, be
required to be disclosed on any Schedule to this Agreement, including the
Disclosure Schedule;
 
(j) not consent to the termination of any of the Contracts and Other Agreements
disclosed in Schedule 3.05(a) of the Disclosure Schedule or waive any of the
Seller’s rights with respect thereto; not grant any increase in the compensation
or rate of compensation or commissions or bonuses payable to or severance
obligations for any of employees or in any bonus plan and not transfer or
otherwise change any of the terms or conditions of employment of any of the
employees except the bonuses contemplated in Section 6.2;
 

 
180132.3
   



 
25

--------------------------------------------------------------------------------

 

 
 
(k) not permit any insurance policy naming it as a beneficiary or a loss payee
relating to the Business or the Transferred Assets to be canceled or terminated
or any of the coverage thereunder to lapse unless simultaneously with such
termination or cancellation replacement policies providing substantially the
same coverage are in full force and effect; and
 
(l) pay when due all accounts payable, all payments required by any of the
Contracts and Other Agreements, and all Taxes other than Taxes that are being
contested in good faith and for which adequate reserves against the Transferred
Assets exist and which would not result in a Lien being imposed on any of the
Transferred Assets.
 
7.2 Information and Consents
 
.  During the period from the date of this Agreement to the Closing Date, the
Buyer and the Seller will promptly inform the other in writing of (a) any claim,
action or any proceeding commenced against such party with respect to the
transactions contemplated by this Agreement or any assets or property of the
Seller or the Business or (b) any other fact, change, condition, circumstance,
event or occurrence that has caused or is reasonably likely to cause any
representation or warranty in this Agreement made by the Seller or the
Shareholders to be untrue or inaccurate in any material respect.  Seller shall
use its reasonable efforts to obtain at the earliest practicable date prior to
the Closing Date all consents, waivers, approvals and notices that are required
to consummate, or in connection with the transactions contemplated by this
Agreement.  All such consents, waivers, approvals and notices shall be in a form
and substance reasonably satisfactory to Buyer.
 
7.3 Compliance
 
        (a) Each of Seller and the Shareholders shall use their commercially
reasonable efforts (i) to cause the obligations imposed upon it or them in this
Agreement to be duly complied with, and all conditions precedent to such
obligations to be satisfied and (ii) to obtain any and all consents, waivers,
amendments, modifications, approvals, authorizations, notations and licenses
necessary to the consummation of the transactions contemplated by this
Agreement.
 
(b) Except for Permitted Liens or as otherwise specifically set out in this
Agreement, the Seller and the Shareholders shall cause all Liens on the
Transferred Assets to be released as of the Closing Date.
 
7.4 Delivery of Corporate Documents
 
.  On the Closing Date, Seller shall deliver to the Buyer all Documents and
Other Papers relating to the Transferred Assets, the Assumed Liabilities and the
current and proposed operations of the Business (other than Excluded Assets),
including, without limitation, all files relating to the Trade Payables,
Transferred Employees, computer programs, files, disks reflecting any books or
records, documents or other papers, or other information or data relating to the
operation of the Business or the Transferred Assets or customer records and
sales history stored on any electronic media, including computers in its
possession.  The Seller, however, shall be entitled to retain the historical
books and records relating to the Business to the extent such books and records
are not necessary for the ongoing operations of the Business by the Buyer.  The
Seller agrees that so long as the corporation, accounting, auditing and tax
books, records (including work papers) and other books and records relating to
the Seller, the Business and the Transferred Assets, the Transferred
 

 
180132.3
   



 
26

--------------------------------------------------------------------------------

 

Employees and the Assumed Liabilities remain in existence and in the possession
of the Seller or its affiliates, the Buyer and its authorized representatives
shall have the right to inspect and, at the Buyer’s expense, to copy the same at
any time during regular business hours for any proper purpose.  For a period of
five (5) years following the Closing Date, the Seller agrees that it will not
destroy any of such books and records without having first offered to deliver
the same to the Buyer.
 
7.5 Further Assurances
 
.  Prior to and on and after the Closing Date, Seller and the Shareholders shall
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered to the Buyer such bills of sale, assignments and other instruments of
transfer, assignment and conveyance, in form and substance reasonably
satisfactory to counsel for the Buyer, as shall be necessary to vest in the
Buyer all the right, title and interest in and to the Transferred Assets free
and clear of all Liens (including the release of all Liens of record) and shall
use its reasonable best efforts to cause to be taken such other action as the
Buyer reasonably may require to more effectively consummate, implement and carry
into effect the transactions contemplated by this Agreement.
 
7.6 Cooperation After Closing.
 
(a) The Seller, the Shareholders and the Buyer shall cooperate with each other
after the Closing hereunder in clearing the title to any of the Transferred
Assets to the Buyer pursuant hereto in the event that the Seller’s title to any
such property, as the case may be, as of the Closing Date, shall be defective,
not marketable or nonassignable.  In this connection, the Seller shall take all
commercially reasonable action, including, but not limited to, the furnishing of
documents and evidences of title and assistance in the preparation and trial of
any necessary litigation, to clear title to any such property, all of which
shall be at the expense of the Seller.
 
(b) For the greater of eight (8) years from the Closing Date and such longer
period as may be required by any statute, regulation or Governmental Entity or
in connection with any then pending or threatened litigation or governmental
proceeding or investigations, the Buyer shall permit, the Seller and its
representatives reasonable access to the business records and files of the
Seller that are transferred to the Buyer in connection herewith in anticipation
of, or preparation for, existing or future litigation or any Tax audit which the
Seller or any of its affiliates is involved and which is related to the Business
or the Transferred Assets, during regular business hours and upon reasonable
notice at the Buyer’s principal places of business or at any location where such
records are stored; provided, however, that (i) any such access shall be had or
done in such a manner so as to not interfere with the normal conduct of the
Business, (ii) the Buyer shall not be required to provide access to any
confidential record or records, the disclosure of which would violate any
governmental statute or regulation or applicable confidentiality agreement with
any Person, and (iii) the Buyer shall not be required to provide access to any
confidential record or records, the disclosure of which would cause the Buyer or
any of its Affiliates to waive its attorney-client privilege or attorney work
product privilege, it being understood and agreed that the records delivered by
the Seller to the Buyer shall not be deemed to be restricted from the Seller
pursuant to either clause (ii) or (iii) above.  The Buyer shall also provide the
Seller with (i) reasonable access to each Facility for the purpose of complying
with applicable Environmental Laws provided that such access does not interfere
with the normal conduct of the Business and (ii) reasonable access to the
accounting records and schedules necessary for the preparation of financial
reports and tax returns for the year ended December 31, 2009, and for the 2010
accounting period ending on the Closing Date.
 

 
180132.3
   



 
27

--------------------------------------------------------------------------------

 

 
(c) For the greater of eight (8) years from the Closing Date and such longer
period as may be required by any statute, regulation or Governmental Entity or
in connection with any then pending or threatened litigation or governmental
proceeding or investigations, the Seller shall retain the general business
records and files of Seller and shall permit the Buyer and its representatives
reasonable access to the general business records and files of the Seller in
anticipation of, or preparation for, existing or future litigation or any Tax
audit or other reasonable purposed in which the Buyer or any of its affiliates
is involved and which is related to the Business or the Transferred Assets,
during regular business hours and upon reasonable notice at the Seller’s
principal places of business or at any location where such records are stored;
provided, however, that (i) any such access shall be had or done in such a
manner so as to not interfere with the normal conduct of the Seller’s business,
(ii) the Seller shall not be required to provide access to any confidential
record or records, the disclosure of which would violate any governmental
statute or regulation or applicable confidentiality agreement with any Person,
and (iii) the Seller shall not be required to provide access to any confidential
record or records, the disclosure of which would cause the Seller or any of its
Affiliates to waive its attorney-client privilege or attorney work product
privilege.
 
(d) The Seller, if requested by the Buyer (and at Buyer’s expense), shall
cooperate and assist in preparing such financial statements of the Business that
the Buyer may reasonably require in order to permit Buyer to timely file any
report required by the Securities and Exchange Commission in accordance with the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder in connection with the transactions contemplated thereby and to
comply with any other financial statement requirements with respect to the
Business applicable to Buyer under the Securities Exchange Act of 1934, as
amended, the Securities Act of 1933, as amended, and the rules and regulations
thereunder.  The Seller shall cause its accountant to provide the Buyer with
reasonable access to such firm’s work papers in support of the Business.  The
cost of such accounting work shall be borne by the Buyer, but the Seller shall
use its reasonable efforts to cause its accountant to provide the Buyer with an
estimate of its costs.  The Seller will also cooperate with and assist the Buyer
in preparing, and, if requested, shall use reasonable efforts to cause its
accountant to cooperate, at Buyer’s expense, in preparing, such other financial
statements for the Business as may be specified by the Buyer.
 
(e) In furtherance of Sections 1.3(a) hereof, Seller shall enter into the Escrow
Agreement, as defined in Section 8.3.
 
7.7 Covenants of Nondisclosure of Proprietary Information.
 


 
The Seller and the Shareholders covenant and agree that, from and after the
Closing Date, they and their respective affiliates shall hold in confidence and
will not directly or indirectly at any time reveal, report, publish, disclose or
transfer to any Person other than the Buyer any of the Proprietary Information
that is not generally known to the public or utilize any of the Proprietary
Information for any purpose.  The Seller and the Shareholders hereby agree that,
upon the Closing and as between Buyer, Seller, the Shareholders and each of
their respective affiliates, Buyer shall have the sole right to use the name
“Quadna” or similar names and any service marks, trademarks, trade names, d/b/a
names, fictitious names, identifying symbols, logos, emblems or signs containing
or comprising the foregoing or otherwise used in the Business and owned by
Seller or the Shareholders (and Seller and the

 
180132.3
   



 
28

--------------------------------------------------------------------------------

 

Shareholders shall not, and shall not permit any of their respective Affiliate
to, use such name or any variation or simulation thereof).  As soon as legally
practicable after the Closing (but not later than twenty (20) Business Days
after the Closing Date) Seller shall, and shall cause its affiliates to, remove
any mark from its legal name by appropriate legal proceedings in the
jurisdiction of its incorporation and each jurisdiction where such entity has
registered to do business.


Notwithstanding the foregoing, the Seller and its affiliates may disclose
information that is (i) required to be disclosed by applicable State or federal
tax, securities  or other laws to the extent, and only to the extent, such laws
require such disclosure and, to the extent practicable, the Seller provides the
Buyer prior written notice of its intent to provide such disclosure and the
general text of such disclosure, (ii) required to be disclosed by final order of
a court of competent jurisdiction; provided that, in the event Seller or such
Affiliate is served or threatened with litigation that would require the Seller
or such Affiliate to disclose such information, the Seller or such Affiliate
shall tender to the Buyer the opportunity to defend, at its cost, against such
disclosure, (iii) reasonable and appropriate in order to provide Seller’s
shareholders, their affiliated parties and their tax, legal and financial
advisors with information concerning this Agreement and the transaction
contemplated hereby; and (iv) reasonable and appropriate in connection with the
prosecutions or defense of any judicial or administrative proceeding to which
the Seller or any shareholder of Seller is a party or in response to any
investigations, the subject of which is the Seller or any shareholder of Seller.



(a) The Seller acknowledges that all documents and objects containing or
reflecting any Proprietary Information, whether developed by the Seller or by
someone else for it or any of its affiliates, will after the Closing Date become
the exclusive property of the Buyer and be delivered to the Buyer.
 
(b) Because of the unique nature of the Proprietary Information, if any, the
Seller understands and agrees that the breach or anticipated breach of its or
its affiliates obligations under this Section 7.7 will result in immediate and
irreparable harm and injury to the Buyer and its affiliates, for which it will
not have an adequate remedy at law, and that the Buyer and its affiliates and
their successors and assigns shall be entitled to an injunction, restraining
order or other equitable relief to enjoin such breach or anticipated breach and
to seek any and all other legal and equitable remedies to which they may be
entitled.  In the event that Buyer were to seek damages for any breach of this
Section 7.7, the portion of the consideration which is allocated by the parties
to this covenant shall not be considered a measure or limit on such damages. The
Seller and the Shareholder acknowledge that this covenant regarding Proprietary
Information is being provided as an inducement to the Buyer to acquire the
Business and Transferred Assets.  The parties agree that if any court of
competent jurisdiction determines that any relevant feature of this Section 7.7
is determined to be unreasonable, arbitrary or against public policy then such
relevant feature which is determined by the court to be reasonable, not
arbitrary and not against public policy may be enforced against the applicable
party.
 
7.8 Real Property
 
.  On or prior to the Closing Date, Seller shall obtain and deliver to Buyer a
Lease Termination Agreement, substantially in the form attached hereto as
Exhibit “C-1”, from each of the lessors of the two (2) Related Party Leases said
two (2) memorializing the termination of each of the respective two (2) Related
Party Leases as of the Closing Date and the
 

 
180132.3
   



 
29

--------------------------------------------------------------------------------

 

entry into new leases for said two (2) Facilities in the form attached hereto as
Exhibit C-3, as of such date both upon such terms and conditions reasonably
acceptable to Buyer.  On or prior to the Closing Date, Seller shall obtain and
deliver to Buyer an Assignment and Assumption of Lease Agreement and Landlord
Consent to Assignment and Estoppel Certificate, substantially in the form
attached hereto respectively as Exhibit “C-2” and Exhibit “C-4”, from each of
the lessors of the four (4) Third Party Leases which shall be effective as of
the Closing Date.
 
7.9 Warranty Claims
 
.  With respect to any claims made pursuant to warranties to third Persons in
connection with products manufactured, sold or distributed or services provided
by the Seller prior to the Closing Date that relate to the Business and that are
covered by valid and existing warranties of the Seller, the Buyer agrees to
assume and pay for such claims to the extent, but only to the extent, that the
Buyer’s Damages with respect to all such claims do not exceed in the aggregate
$10,000.  Any claims in excess of such amount shall remain part of the Retained
Liabilities.  The Buyer agrees to provide to Seller, at prices equal to Buyer’s
out-of-pocket cost, the necessary services so Seller can satisfy any claims made
pursuant to warranties of third Persons in connection with products
manufactured, sold or distributed or services provided by the Seller prior to
the Closing Date that relate to the Business and that are covered by valid and
existing warranties of the Seller and not assumed by Buyer pursuant to Section
7.9. The foregoing limitations, however, shall not be deemed in any way to limit
the right of the Buyer to seek indemnification from the Seller for any Damages
in connection with products manufactured, sold or distributed or services
provided by the Seller prior to the Closing Date to the extent the Buyer incurs
any monetary liability to any third Person with respect to such matters or is
obligated to take any action other than that expressly covered by this Section
7.9.
 
7.10 Covenant Not to Compete With the Business
 
.  The Seller and the Shareholders covenant and agree that, effective as of the
Closing Date and for a period of five (5) years thereafter, the Seller and the
Shareholders shall not, without the consent of the Buyer, directly or
indirectly, (i) design, develop, market, produce, manufacture or provide any
product, good or service that competes with the Business in Colorado, Arizona,
Utah, Montana, Wyoming and Sonora, Mexico, (ii) make any contact with, for the
purpose of transacting any business competitive to the Business, with any Person
which was a customer of Seller at any time in the five (5) years prior to the
Closing Date (“Company’s Customers”), (iii) attempt to direct or take away the
business or patronage of any of the Company’s Customers or suppliers, (iv)
attempt to have any dealings with the Company’s Customers or suppliers for the
purpose of attempting to secure such customers or suppliers or their patronage
in competition with the Business, (v) solicit, hire away or attempt to solicit
or hire away to any firm or entity engaged in the Business, any person presently
employed by Seller, (vi) engage in the Business, (vii) interfere with or molest
the business, trade, goodwill, suppliers or customers of the Seller, (viii)
directly or indirectly, own, invest in, manage, operate, control, be employed
by, consult with or be an agent for, engage or participate in the ownership,
management, operation, control or any other engagement of, any business, whether
in corporate, proprietorship or partnership form or any other business form,
engage in the business of distribution of industrial products or in any business
that competes with the Business, or (ix) use for Seller’s or Shareholders’ own
benefit or the benefit of another or disclose, disseminate, or distribute to
another, any trade secrets of the Business.  The current activities of
Clim-A-Tech Industries, Inc. (“CAT”), in which Al Priem has less than 10%
indirect interest shall not be or be deemed competitive with the Business, only
if CAT’s current business which includes manufacturing custom profile extrusions
and die cut and fabricated non-metallic materials does not change.  The Seller
and the Shareholders acknowledge that a remedy at law for any breach or
attempted breach of this Section Shareholders acknowledge that this covenant not
to compete is being provided as
 

 
180132.3
   



 
30

--------------------------------------------------------------------------------

 

an inducement to the Buyer to acquire the Business and the Transferred Assets
and that this Section 7.10 contains reasonable limitations as to time,
geographical area and scope of activity to be restrained that do not impose a
greater restraint than is necessary to protect the goodwill, going concern or
other business interests of the Buyer.  Whenever possible, each provision of
this Section 7.10 shall be interpreted in such a manner as to be effective and
valid under applicable law but if any provision of this Section 7.10 shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Section 7.10.  If any provision of
this Section 7.10 shall, for any reason, be judged by any court of competent
jurisdiction to be invalid or unenforceable, such judgment shall not affect,
impair or invalidate the remainder of this Section 7.10 but shall be confined in
its operation to the provision of this Section 7.10 directly involved in the
controversy in which such judgment shall have been rendered.  In the event that
the provisions of this Section 7.10 should ever be deemed to exceed the time or
geographic limitations permitted by applicable laws, then such provision shall
be reformed to the maximum time or geographic limitations permitted by
applicable law.
 
7.11 Continuation of Business by the Buyer
 
.  Nothing in this Section 7.11, in any other provision of this Agreement, in
any Exhibit or Section hereto, or in any agreement, instrument, or other
document executed or delivered in connection with this Agreement shall require
the Buyer to continue its business or operations or to manage and operate the
Business with any duty or standard of care to the Seller and the
Shareholders.  The Seller and the Shareholders acknowledge and agree that the
Buyer in its sole discretion may continue, manage, modify or discontinue the
operations of the Business, liquidate or otherwise change or cease its
operations.
 
7.12 Issuance of Buyer’s Securities.
 
  Seller, the Shareholders and the Quadna, Inc. Employee Stock Ownership Plan
hereby represent and warrant to the Buyer and covenant and agree to be bound by
the terms and conditions set out below regarding Buyer’s Securities.
 
(a) Seller, the Shareholders and the Quadna, Inc. Employee Stock Ownership Plan
are each capable of evaluating the merits and risks of its investment in the
Buyer’s Securities hereunder.  The Seller and each Shareholder is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated pursuant to the
Securities Act.  The Seller, the Shareholders and the Quadna, Inc. Employee
Stock Ownership Plan are each taking the Buyer’s Securities for their own
account and not with a view to or for sale in connection with any distribution
of such securities as such terms are defined under the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”).  The Seller, the Shareholders and the Quadna, Inc. Employee
Stock Ownership Plan have each reviewed Buyer’s Annual Report on Form 10-K for
the year ended December 31, 2009 and any Form 8-Ks filed subsequent to December
31, 2009 and prior to the date of this Agreement and the proxy statement
relating to Buyer’s 2009 annual meeting of stockholders (the “Buyers SEC
Reports”).  The Seller, the Shareholders and the Quadna, Inc. Employee Stock
Ownership Plan are each familiar with the business and financial condition,
properties, operations and prospects of Buyer and has had the opportunity to
discuss Buyer’s business and financial condition, properties, operations and
prospects with Buyer’s management and to ask questions of officers of Buyer,
which questions, if any, were answered to their satisfaction.
 

 
180132.3
   



 
31

--------------------------------------------------------------------------------

 

 
(b) The Seller, the Shareholders and the Quadna, Inc. Employee Stock Ownership
Plan each understands that (i) the Buyer’s Securities will be “restricted
securities” under the applicable federal securities laws, (ii) that the
Securities Act provides in substance that such shareholder may dispose of the
Buyer’s Securities only pursuant to an effective registration statement under
the Securities Act or in a transaction exempt from the registration requirements
of the Securities Act, (iii) that Buyer has no obligation or intention to
register the sale of the Buyer’s Securities pursuant to the Securities Act, and
that, accordingly, the Seller, the Shareholders and the Quadna, Inc. Employee
Stock Ownership Plan may be required to bear the economic risk of the investment
in the Buyer’s Securities for a period of time, and (iv) such Buyer’s Securities
shall be subject to appropriate stop-transfer instructions to be given by Buyer
to its transfer agents and shall have endorsed thereon a legend substantially as
follows:
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR ELECTRONIC ENTRY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
ANY APPLICABLE STATE LAW AND MAY NOT BE TRANSFERRED WITHOUT REGISTRATION UNDER
THE ACT OR SUCH APPLICABLE STATE LAW UNLESS AN EXEMPTION FROM SUCH REGISTRATION
IS AVAILABLE THEREUNDER UNLESS THE BUYER HAS BEEN FURNISHED WITH AN OPINION OF
COUNSEL, WHICH OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE
BUYER, THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED.


(c) None of the Seller, the Shareholders or the Quadna, Inc. Employee Stock
Ownership Plan (or its trustee on behalf of such plan), or any of their
respective affiliates, (i) are parties to any agreement or plan that provides
for dissolution of the Seller or (ii) are parties to any agreement or plan that
provides for a pro rata or similar distribution of any of the Buyer’s Securities
to the security holders of the Seller.
 
(d) The board of directors of the Seller has not and will not, adopt resolutions
or otherwise approve any dissolution of the Seller or a pro rata or similar
distribution of any of the Buyer’s Securities prior to March 31, 2011.
 
(e) The transactions contemplated by this Agreement are not part of any
pre-existing plan or agreement to provide for the distribution of any of the
Buyer’s Securities to the security holders of the Seller.
 
(f) The Seller will not transfer, sell or otherwise distribute the Buyer’s
Securities prior to March 31, 2011, unless it shall have delivered to the Buyer
an opinion of counsel, in form and substance and from counsel reasonably
satisfactory to the Buyer, that such transfer, sale or distribution is not a
sale under Rule 145 promulgated by the Securities and Exchange Commission under
the Securities Act of 1933, as amended.
 

 
180132.3
   



 
32

--------------------------------------------------------------------------------

 



ARTICLE 8
 
CONDITIONS TO THE BUYER’S OBLIGATION
 
TO CONSUMMATE THE TRANSACTIONS
 


 
The obligation of the Buyer to purchase the Transferred Assets, to assume the
Assumed Liabilities and to consummate the transactions contemplated by this
Agreement is, at the option of the Buyer, subject to the satisfaction on or
before the Closing Date of the fulfillment of the conditions set forth below,
any of which may be waived by the Buyer in writing.



8.1 Representations, Warranties and Covenants
 
.  The representations and warranties of the Seller and the Shareholders
contained in this Agreement qualified as to materiality (including as to any
Material Adverse Effect) shall be true, correct and complete in all respects,
and those not so qualified shall be true, correct and complete in all material
respects, on and as of the Closing Date with the same force and effect as though
such representations and warranties had been made or given on and as of such
date; each and all of the agreements and covenants of the Seller and the
Shareholders to be performed or complied with by it on or before the Closing
Date pursuant to this Agreement shall have been materially performed or complied
with and Buyer shall have received copies of such documents evidencing such
performance as Buyer may reasonably request; and Seller shall have delivered to
the Buyer a certificate, in a form reasonably acceptable to Buyer, signed by its
Chief Executive Officer, President and its Treasurer, dated the Closing Date, to
all such effects.
 
8.2 Good Standing and Corporate Authorizations
 
.  The Seller shall have delivered to the Buyer certificates issued by
appropriate Governmental Entities evidencing the good standing of the Seller, as
of a date not more than ten (10) calendar days prior to the Closing Date, in the
State of Arizona and in the states or commonwealths in which Seller is qualified
to do business as a foreign corporation.  Seller shall have delivered to Buyer a
certified copy of the resolutions adopted by Seller’s board of directors
authorizing the execution, delivery and performance of this Agreement and the
resolutions duly adopted by the Shareholders approving the performance of this
Agreement and the consummation of the transactions contemplated hereby.
 
8.3 Closing Instruments
 
.  The Seller and the Shareholders, as applicable, shall have executed,
acknowledged and delivered to the Buyer (i) the General Conveyance, Transfer,
Assignment and Assumption, in substantially the form attached hereto as Exhibit
“A”, (ii) the Employment Agreement, and (iii) any other documents necessary in
the reasonable opinion of counsel to Buyer to transfer and assign the
Transferred Assets to Buyer.  The Seller and the escrow agent under the Escrow
Agreement (in form and substance attached hereto as Exhibit “D, the “Escrow
Agreement”) shall have executed and delivered to Buyer such agreement and the
Escrow Note and the Escrow Agreement shall be in full force and effect as of the
Closing.
 
8.4 Amendment to Articles of Incorporation
 
.  The Seller shall have prepared, obtained all necessary corporate
authorizations, executed and delivered to the Buyer documents, in form and
substance reasonably satisfactory to counsel for the Buyer, sufficient to change
the Seller’s corporate name to one bearing no resemblance to the Seller’s
current corporate name and sufficient to assign and insure to the Buyer the
continuing right to use the present corporate name of the Seller and all
variations thereof.
 

 
180132.3
   



 
33

--------------------------------------------------------------------------------

 

No Litigation
.
 
(a) No preliminary or permanent injunction or other order of any court or other
Governmental Entity shall be in effect nor shall there be in effect any statute,
rule, regulation or executive order promulgated or enacted by any Governmental
Entity that, in any such case, prevents the consummation of the transactions
contemplated by this Agreement.
 
(b) No suit, action, claim, proceeding or investigation before any Governmental
Entity shall have been commenced or threatened seeking to prevent the
consummation of the transactions contemplated by this Agreement.
 
8.5 Employment Agreement
 
.  Jeffrey B. Wright shall have executed and delivered to Buyer an employment
agreement with Buyer in the form attached hereto as Exhibit “B” (the “Employment
Agreement”), which shall contain Buyer’s incentive compensation plan which will
be comparable to Seller’s current incentive plan.
 
8.6 Leases.
 
  Buyer has received all the executed documents set out in Section 7.8.  The
results of the environmental site assessments shall not have revealed any
circumstances which could reasonably be expected to result in (1) criminal
prosecution of Seller or any director, officer or employee of Seller under
Environmental Laws, (2) any suspension or closure of operations of Seller’s
properties or Facilities or the revocation or termination of any environmental
permit, or (3) any Environmental Liabilities which, individually or in the
aggregate, will or could reasonably be expected to result in a Material Adverse
Effect.
 
8.7 Other Legal Matters
 
.  All Exhibits, Schedules, certificates, documents and legal matters in
connection with this Agreement and the transactions contemplated hereby shall be
in the forms required by this Agreement.
 
8.8 Licenses, Consents and Approvals by the Buyer
 
.  Other than as contemplated by Section 8.7, the Buyer shall have received each
of the licenses, consents, permits approvals and other authorizations from
Governmental Entities and third parties that are set forth on Schedule 8.09
hereto.
 
8.9 Release of Liens
 
.  Seller shall have delivered to the Buyer releases of any and all Liens, other
than Permitted Liens, on the Transferred Assets in form and substance reasonably
satisfactory to the Buyer.
 
ARTICLE 9
 
CONDITIONS TO THE SELLER’S OBLIGATION
 
TO CONSUMMATE THE TRANSACTIONS
 


 
The obligation of the Seller to transfer the Transferred Assets as contemplated
hereby is, at the option of the Seller, subject to the satisfaction on or before
the Closing Date of the conditions set forth below, any of which may be waived
by the Seller in writing.



9.1 Representations, Warranties and Covenants
 
.  The representations and warranties of the Buyer contained in this Agreement
qualified as to materiality shall be true, correct and complete in all respects,
and those not so qualified shall be true, correct and complete in all material
respects,
 

 
180132.3
   



 
34

--------------------------------------------------------------------------------

 

on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made or given on and as of such date,
and the Buyer shall have performed and complied in all material respects with
all covenants, obligations and agreements required in this Agreement to be
performed or complied with by Buyer on or prior to the Closing Date.  Buyer will
deliver to the Seller a certificate signed by its Chief Executive Officer,
President, Chief Financial Officer and Secretary dated the Closing Date, to all
such effect.
 
9.2 Receipt of the Purchase Price
 
.  The Seller shall have received the Seller Cash Payment, the Stock, the Note
and the Escrow Note.
 
9.3 Licenses, Consents and Approvals
 
.  The Seller shall have received each of the licenses, consents, approvals and
other authorizations from Governmental Entities necessary or appropriate for the
Seller to consummate the transactions contemplated by this Agreement.
 
9.4 No Litigation
 
 
(a) No preliminary or permanent injunction or other order of any court or other
Governmental Entity shall be in effect nor shall there be any statute, rule,
regulation or executive order promulgated or enacted by any Governmental Entity
that, in any such case, prevents the consummation of the transactions
contemplated by this Agreement.
 
(b) No suit, action, claim, proceeding or investigation before any court or
other Governmental Entity shall have been commenced or threatened seeking to
prevent the consummation of the transactions contemplated by this Agreement.
 
9.5 Closing Instruments
 
.  The Buyer shall have executed, acknowledged and delivered to the Seller or
the Shareholders, as applicable, (i) the General Conveyance, Transfer,
Assignment and Assumption, in substantially the form attached hereto as Exhibit
“D”, (ii) the Stock, and (iii) any other documents, in the reasonable opinion of
counsel to Seller, regarding the assumption of the Assumed Liabilities by
Buyer.  Buyer shall have executed and delivered to Jeffrey B. Wright the
Employment Agreement.  The Seller, Buyer and the escrow agent under the Escrow
Agreement shall have executed and delivered the Escrow Agreement, the Escrow
Note and the Escrow Agreement shall be in full force and effect as of the
Closing.
 
9.6 Other Legal Matters.
 
  All Exhibits, Schedules, certificates, documents and legal matters in
connection with this Agreement and the transactions contemplated hereby shall be
in the forms required by this Agreement.
 
ARTICLE 10
 
INDEMNIFICATION
 


 
10.1 Indemnification by the Seller and the Shareholders
 
.  Except as otherwise limited by this Article 10 and Article 11 hereof, the
Seller and the Shareholders (in the event of a Closing) agree to indemnify,
defend and hold the Buyer and each of its officers, directors, stockholders, and
controlling Persons and their respective representatives, successors and assigns
harmless from and against and in respect of Damages actually suffered, incurred
or realized by such party (collectively, “General Buyer Losses”), arising out of
based upon or attributable to or resulting from or relating to:
 

 
180132.3
   



 
35

--------------------------------------------------------------------------------

 

any misrepresentation or breach of warranty made by the Seller and/or the
Shareholders in this Agreement or any misrepresentation in or breach of warranty
made by the Seller and/or the Shareholders under any other agreement,
certificate, Schedule, Exhibit or writing delivered to the Buyer prior to this
Agreement and pursuant to this Agreement, including but not limited to the
Disclosure Schedule;
 
(a) any breach of any covenant or other agreement made or undertaken by the
Seller and/or the Shareholders prior to this Agreement in this Agreement or in
any other agreement, certificate, Schedule, Exhibit or writing delivered to the
Buyer pursuant to this Agreement, including the Disclosure Schedule;
 
(b) any Retained Liability or Excluded Asset;
 
(c) any fees, commissions or like payments by any Person having acted or
claiming to have acted, directly or indirectly, as a broker, finder or financial
advisor for Seller and/or the Shareholders in connection with the transactions
contemplated by this Agreement; or
 
(d) any loss, cost or expense incurred by Buyer in the event the Christensen
Marital Trust or any beneficiary of said Trust declares that the Commercial
Sublease Agreement between AMS Bearing Repair and Seller to be null or void or
of no force or effect.
 
10.2 Indemnification by the Buyer
 
.  Except as otherwise limited by this Article 10 and Article 11 hereof, the
Buyer agrees to indemnify, defend and hold the Seller and each of its officers,
directors, employees, agents, stockholders and controlling Persons and its
successors and assigns harmless from and against and in respect of Damages
actually suffered, incurred or realized by such party (collectively, “Seller
Losses”), arising out of or resulting from:
 
(a) any misrepresentation or breach of warranty made by the Buyer in this
Agreement or any misrepresentation in or breach of warranty under any other
agreement, certificate, Schedule, Exhibit or writing delivered to the Seller
pursuant to this Agreement;
 
(b) any breach of any covenant or other agreement made or undertaken by the
Buyer in this Agreement or in any other agreement, certificate, Schedule,
Exhibit or writing delivered by the Buyer to the Seller pursuant to this
Agreement, including the Disclosure Schedule
 
(c) any Assumed Liability or the Buyer’s operation of the Business or the
Transferred Assets or the use of the Facilities after the Closing Date;
provided, however, that the Buyer shall in no event be liable for or be required
to provide indemnity pursuant to this Section 10.3 for the Buyer’s failure to
detect or remedy any Environmental Liabilities arising on or prior to the
Closing Date;
 
(d) any fees, commissions or like payments by any Person having acted or
claiming to have acted, directly or indirectly, as a broker, finder or financial
advisor for Buyer in connection with the transactions contemplated by this
Agreement; or
 
(e) any actions taken by Seller in compliance with the requirements of Sections
1.1(b) and 7.6(a).
 

 
180132.3
   



 
36

--------------------------------------------------------------------------------

 

Procedure
 
.  All claims for indemnification under this Article 10 shall be asserted and
resolved as follows:
 
(f) An Indemnitee shall promptly give the Indemnitor notice of any matter which
an Indemnitee has determined has given or could give rise to a right of
indemnification under this Agreement, stating the amount of the Loss, if known,
and method of computation thereof, all with reasonable particularity, and
stating with particularity the nature of such matter.  Failure to provide such
notice shall not affect the right of the Indemnitee to indemnification except to
the extent such failure shall have resulted in liability to the Indemnitor that
could have been actually avoided had such notice been provided within such
required time period.
 
(g) The obligations and liabilities of an Indemnitor under this Article 10 with
respect to Losses arising from claims of any third party that are subject to the
indemnification provided for in this Article 10 (“Third Party Claims”) shall be
governed by and contingent upon the following additional terms and conditions:
if an Indemnitee shall receive notice of any Third Party Claim, the Indemnitee
shall give the Indemnitor prompt notice of such Third Party Claim and the
Indemnitor may, at its option, assume and control the defense of such Third
Party Claim at the Indemnitor’s expense and through counsel of the Indemnitor’s
choice reasonably acceptable to Indemnitee.  In the event the Indemnitor assumes
the defense against any such Third Party Claim as provided above, the Indemnitee
shall have the right to participate at its own expense in the defense of such
asserted liability, shall cooperate with the Indemnitor in such defense and will
attempt to make available on a reasonable basis to the Indemnitor all witnesses,
pertinent records, materials and information in its possession or under its
control relating thereto as is reasonably required by the Indemnitor.  In the
event the Indemnitor does not elect to conduct the defense against any such
Third Party Claim, the Indemnitor shall pay all reasonable costs and expenses of
such defense as incurred and shall cooperate with the Indemnitee (and be
entitled to participate) in such defense and attempt to make available to it on
a reasonable basis all such witnesses, records, materials and information in its
possession or under its control relating thereto as is reasonably required by
the Indemnitee.  Except for the settlement of a Third Party Claim that involves
the payment of money which Indemnitor shall pay and only and for which the
Indemnitee is totally indemnified by the Indemnitor, no Third Party Claim may be
settled without the written consent of the Indemnitee.
 
10.3 Indemnity Escrow
 
.  On the Closing Date, Buyer shall deposit with the Escrow Agent the Escrow
Note (the “Indemnity Escrow Amount”), in accordance with the terms of this
Agreement.  Any payment the Seller and the Shareholders are obligated to make to
Buyer pursuant to this Article 10 shall be paid first, by reduction to the
principal amount of the Escrow Note by the Escrow Agent in accordance with the
terms of the Escrow Agreement and shall accordingly reduce the Indemnity Escrow
Amount and, second, to the extent the Indemnity Escrow Amount is insufficient
(and such claims are not subject to the Cap limitation under Section 10(a) to
pay any remaining sums due, then the Seller and the Shareholders shall be
required to pay all of such additional sums due and owing to the Buyer by wire
transfer of immediately available funds within five (5) Business Days after the
date of such notice.  Eighteen (18) months after the date of the Escrow
Agreement (“Release Date”), the Escrow Agent shall release the Indemnity Escrow
Amount (to the extent not utilized to pay Buyer for any indemnification claim)
to the Seller, except that the Escrow Agent shall retain an amount (up to the
total amount then held by the Escrow Agent) equal to the amount of claims for
indemnification under this Article 10 asserted prior to the Release Date but not
yet resolved (“Unresolved Claims”).  The Indemnity Escrow Amount retained for
Unresolved Claims shall be released by the Escrow Agent (to the extent not
utilized to pay Buyer Indemnified Parties for any such claims resolved in favor
thereof) upon their resolution in accordance with this Article 10 and the terms
of the Escrow Agreement.
 

 
180132.3
   



 
37

--------------------------------------------------------------------------------

 

 
10.4 Failure to Pay Indemnification
 
.  If and to the extent the Indemnitee shall make written demand upon the
Indemnitor for indemnification pursuant to this Article 10 and the Indemnitor
shall refuse or fail to pay in full within ten (10) Business Days of such
written demand the amounts demanded pursuant hereto and in accordance herewith,
then the Indemnitee may utilize any legal or equitable remedy to collect from
the Indemnitor the amount of its Losses.  Nothing contained herein is intended
to limit or constrain the Indemnitee’s rights against the Indemnitor for
indemnity, the remedies herein being cumulative and in addition to all other
rights and remedies of the Indemnitee.
 
10.5 Adjustment of Liability
 
.  The amount which an Indemnitee shall be entitled to receive from an
Indemnitor with respect to any indemnifiable Loss under this Article 10 shall be
net of any insurance recovery by the Indemnitee on account of such Loss from an
unaffiliated party.
 
10.6 Limitations of Indemnity
 
       (a) Notwithstanding anything to the contrary contained herein, (i) none
of Seller, the Shareholders or the Buyer shall make a payment under Section
10.1(a) or Section 10.2(a), as applicable, unless and until the aggregate amount
to be paid by Seller and the Shareholders, on the one hand, or the Buyer, on the
other hand, in the absence of this clause, exceeds $150,000 (the "Basket"), in
which event all such amounts shall be paid and (ii) in no event shall the
aggregate liability of Seller and the Shareholders, on the one hand, or Buyer,
on the other hand, under Section 10.1(a) or Section 10.2(a), as applicable,
exceed $2,100,000 (the "Cap"); provided, however, that (x) the Cap shall not
apply to any liability arising out of, resulting from or relating to the willful
malfeasance or actual fraud of Seller and/or the Shareholders and (y) neither
the Basket nor the Cap limitation shall apply in respect of indemnification
under Sections 10.1(a) or ­10.2(a) for any misrepresentation or breach of
warranty as set forth in Sections 3.1, 3.2(a), 3.2(b) and 3.7(a), the first
sentence of each of 3.4(b), 3.4(d), 3.4(e), 3.4(f) and 3.4(g) the second
sentence of 3.4(c) and 4.1, 4.2, 4.3 and Articles 10 and 12.
 
(b) For purposes of calculating the Damages hereunder arising out of, resulting
from or relating to any misrepresentations or breaches of warranties or any
breach of any covenants or agreements, any materiality or Material Adverse
Effect qualifications in the representations, warranties, covenants and
agreements shall be disregarded.
 
(c) The remedies provided in this Article 10 shall constitute the sole and
exclusive source of satisfaction of Buyer with respect to any Damages arising
after the Closing, and Buyer shall not have any other remedies against Seller
except as specifically otherwise provided in this Agreement.
 
10.7 Tax Treatment of Indemnity Payment.
 
  Seller and Buyer agree to treat any indemnity payment made pursuant to this
Article X as an adjustment to the Seller Purchase Price for all income tax
purposes.
 
ARTICLE 11
 
NATURE OF STATEMENTS AND SURVIVAL OF COVENANTS,
 
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
 

 
180132.3
   



 
38

--------------------------------------------------------------------------------

 

The representations and warranties of the parties to this Agreement shall
survive the Closing Date and shall remain in full force and effect for a period
of one (1) year following the Closing Date (except that (i) the representations
and warranties set forth in Sections 3.1, 3.2(a), 3.2(b), the first sentence of
each of 3.4(b), 3.4(d), 3.4(e) and 3.4(f), the second sentence of 3.4(c),
3.4(g), Section 3.7, 4.1, 4.2, 4.3 and Sections 10 and 12 shall survive the
Closing Date and shall not terminate until ninety (90) days after the expiration
of all applicable statutes of limitations therefor (including any and all
extensions thereof)).  The respective period during which the representations
and warranties shall survive being referred to herein with respect to such
representations and warranties as the “Survival Period”, and the Survival Period
shall further be effective with respect to any respective representation or
warranty (and a claim for indemnification under Article 10 hereof may be made
thereon) if a written notice asserting the claim shall have been duly given in
accordance with Article 10 hereof within the Survival Period with respect to
such matter.  Any claim for indemnification made during the Survival Period
shall be valid and the representations and warranties relating thereto shall
remain in effect for purposes of such indemnification not withstanding such
claim may not be resolved within the Survival Period.  All representations,
warranties and covenants and agreements made by the parties shall not be
affected by any investigation heretofore or hereafter made by and on behalf of
any of them and shall not be deemed merged into any instruments or agreements
delivered in connection with the Closing or otherwise in connection with the
transactions contemplated hereby.
 


ARTICLE 12
 
EXPENSES
 


 
Except as otherwise set forth in this Agreement, and whether or not the
transactions contemplated by this Agreement shall be consummated, each party
agrees to pay, without right of reimbursement from any other party, the costs
incurred by such party incident to the preparation and execution of this
Agreement and performance of its obligations hereunder, including without
limitation the fees and disbursements of legal counsel, accountants, consultants
and financial advisors (including Prairie Capital Advisors, Inc. and Stephens,
Inc.) employed by such party in connection with the transactions contemplated by
this Agreement.



ARTICLE 13
 
TERMINATION
 


 
13.1 Best Efforts to Satisfy Conditions
 
.  Subject to the provisions of this Agreement, the Buyer, the Shareholders and
the Seller agree to use their reasonable best efforts to bring about the
satisfaction of their respective conditions specified in Articles 8 and 9
hereof.
 
13.2 Termination
 
.  The obligation to close the transactions contemplated by this Agreement may
be terminated by:
 
(a) mutual agreement of the Buyer and the Seller; or
 
(b) the Buyer, if a material default shall be made in the observance or in the
due and timely performance by the Seller or the Shareholders of any agreements
and covenants of the Seller or the Shareholders, or if there shall have been a
material breach by the Seller or the Shareholders of any of the warranties and
representations of the Seller or Shareholders or if any representation or
warranty of Seller or Shareholders shall have become untrue, and such default or
breach is incapable of being cured or if capable of being cured has not been
cured or has not been waived within 10 days after notice thereof; or
 

 
180132.3
   



 
39

--------------------------------------------------------------------------------

 

 
(c) the Seller, if a material default shall be made by the Buyer in the
observance or in the due and timely performance by the Buyer of any agreements
and covenants of the Buyer herein contained or if any representation or warranty
of Buyer shall have become untrue, or if there shall have been a material breach
by the Buyer of any of the warranties and representations of the Buyer herein
contained, and such default or breach is incapable of being cured or if capable
of being cured has not been cured (if capable of cure) or has not been waived
within 10 days after notice thereof.
 
13.3 Liability Upon Termination
 
.  If the obligation to close the transactions contemplated by this Agreement is
terminated pursuant to Section 13.2(a) or (d), then this Agreement shall,
forthwith become null and void and there shall not be any liability or
obligation with respect to the terminated provisions of this Agreement on the
part of the Seller or the Buyer.  If this Agreement is terminated pursuant to
Section 13.2(b) or (c), then the terminating party’s remedy in addition to other
remedies allowed by law or equity shall be able to receive all filing and other
fees paid by the terminating party and all out-of-pocket expenses incurred by
the terminating party including but not limited to the fees and expenses of any
attorney or other adviser of the terminating party which in no event shall
exceed $150,000.  Notwithstanding the foregoing, DXP shall also be entitled to
pursue any and all remedies allowed by law regarding any intentional fraudulent
acts.
 
13.4 Notice of Termination
 
.  The parties hereto may exercise their respective rights of termination under
this Article 13 only by delivering written notice to that effect to the other
party or parties, and such notice is received on or before the Closing Date.
 
ARTICLE 14
 
DEFINITIONS OF CERTAIN TERMS
 


 
In addition to terms defined elsewhere in this Agreement, the following terms
shall have the meanings assigned to them herein, unless the context otherwise
indicates, both for purposes of this Agreement and all Exhibits and Schedules
hereto:



14.1 ”Affiliate” means with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries controls or is
controlled by, or is under common control with such Person (control means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person.
 
14.2 “Agreement” shall mean this Asset Purchase Agreement between the Seller,
the Buyer and the Shareholders, as amended from time to time by the parties
hereto.
 
14.3 “Assumed Liabilities” shall have the meaning given such term in Section 1.4
hereof.
 
14.4 “Business” shall mean the existing businesses and operations of the Seller
including, but not limited to the purchase and sale of fluid and air handling
equipment and engineering and mechanical services applications, repair
capabilities and preventative maintenance programs for such equipment in the
mining, oil and gas, municipal, power, food and beverage, semiconductor and
chemical/pharmaceutical markets. “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which nationally banking institutions in
the State of Texas or Arizona are authorized by law to close.
 

 
180132.3
   



 
40

--------------------------------------------------------------------------------

 

 
14.5 “Buyer” shall mean DXP Enterprises, Inc., a Texas corporation.
 
14.6 “Buyer’s Securities” shall mean the Stock, the Note, the Escrow Note and
the shares of the common stock of the Buyer issuable on conversion of the Note
and the Escrow Note.
 
14.7 “Closing” shall mean the transfer by the Seller to the Buyer of the
Transferred Assets, the assumption by the Buyer of the Assumed Liabilities and
the transfer by the Buyer to the Seller of the other considerations set forth
herein, which shall all be deemed to have occurred on the Closing Date.
 
14.8 “Closing Date” shall mean the time and date of the Closing as specified in
Article 2 hereof.
 
14.9  “Closing Statement” shall have the meaning given to such term in Section
1.3(b).
 
14.10 “Closing Working Capital” is the current assets (other than Excluded
Assets) of the Business reduced by the current liabilities (other than Retained
Liabilities) of the Business as of the Closing Date both determined in
accordance with generally accepted accounting principles applied on a basis
consistent with the past practices used by Seller in the previous three (3)
years and in accordance with the adjustments thereto that have been agreed to by
Seller and Buyer.  Schedule A sets forth the parties’ agreement and calculation
of Closing Working Capital of the Seller based on December 31, 2009 Financial
Statements.
 
14.11 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
 
14.12 “Contracts and Other Agreements” shall mean all purchase orders, leases of
equipment, contracts, agreements, understandings, indentures, notes, bonds,
loans, instruments, leases (including of real property including all
improvements, fixtures and other appurtenances thereto and all rights in respect
thereof), mortgages, franchises, licenses, commitments or other arrangements,
understandings, undertakings, obligations, or other engagements whether express
or implied, oral or written, to which the Seller is a party or bound.
 
14.13 “Damages” shall mean any and all liabilities, losses, damages, demands,
assessments, claims, costs, obligations, deficiencies, judgments and expenses
(excluding incidental and consequential damages), including interest, awards,
judgments, penalties, settlements, fines, claims, suits, actions, causes of
action, assessments, awards, costs of remediation, diminutions in value, costs
and expenses incurred in connection with investigating and defending any claims
or causes of action (including, without limitation, attorneys’ fees and expenses
and all fees and expenses of consultants and other professionals).
 
14.14 “Disclosure Schedule” shall mean the disclosure schedule of even date
delivered to the Buyer.
 
14.15 “Documents and Other Papers” shall mean and include any document, paper,
book, report, record, tape, photograph, budget, forecast, ledger, journal,
customer list, supplier list, regulatory filings, operating data, plans,
technical documentation, marketing documentation, agreement, instrument,
certificate, writing, notice, consent, affidavit, letter, telegram, telex,
statement, file, computer disk or file or program, microfilm, microfiche or
other document in electronic format, schedule, exhibit or any other paper or
record whatsoever.
 

 
180132.3
   



 
41

--------------------------------------------------------------------------------

 

 
14.16 “Employment Agreement” shall have the meaning given such term in Section
8.6 hereof.
 
14.17 “Environmental Laws” shall mean all federal, state, or municipal laws,
rules, regulations, statutes, ordinances, or orders of any Governmental Entity
relating to (a) the control of any potential pollutant or protection of the air,
water, or land, (b) solid, gaseous or liquid waste generation, handling,
treatment, storage, disposal or transportation and (c) exposure to hazardous,
toxic or other substances alleged to be harmful.  “Environmental Laws” shall
include, but not be limited to, the Clean Air Act, 42 U.S.C. § 7401 et seq., the
Clean Water Act, 33 U.S.C. § 1251 et seq., the Resource Conservation Recovery
Act (“RCRA”), 42 U.S.C. § 6901 et seq., the Superfund Amendments and
Reauthorization Act, 42 U.S.C. § 11001, et seq., the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq., the Hazardous Materials Transportation Act, 49
U.S.C. App & 1801 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.
and the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), 42 U.S.C. § 9601 et seq.  The term “Environmental Laws” shall also
include all state, local and municipal laws, rules, regulations, statutes,
ordinances and orders dealing with the same subject matter or promulgated by any
governmental or quasi-governmental agency thereunder or to carry out the
purposes of any federal, state, local and municipal law.
 
14.18 “Environmental Liabilities” shall mean any and all liabilities,
responsibilities, claims, suits, losses, costs (including remedial, removal,
response, abatement, clean-up, investigative, and/or monitoring costs and any
other related costs and expenses), other causes of action recognized now or at
any later time, damages, settlements, expenses, charges, assessments, liens,
penalties, fines, pre-judgment and post-judgment interest, attorney’s fees and
other legal fees, costs of experts, consultants, investigations and feasibility
studies, sanctions (a) incurred as a result of any agreement, claim, demand,
order, notice, or responsibility, directive (including directives embodied in
Environmental Laws), injunction, judgment, or similar documents (including
settlements); or (b) pursuant to any claim by a Governmental Entity or other
Person for personal injury, property damage, damage to natural resources,
remediation, or payment or reimbursement of response costs incurred or expended
by such Governmental Entity or Person pursuant to any Environmental Law, common
law or statute.
 
14.19 “Environmental Permit” shall mean any permit, license, approval,
registration, identification number or other authorization with respect to the
Transferred Assets or the operations or businesses of the Seller under any
applicable law, regulation or other requirement of the United States or any
other country or of any state, municipality or other subdivision thereof
relating to the control of any pollutant or protection of health or the
environment, including laws, regulations or other requirements relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants or hazardous or toxic materials or wastes into ambient air, surface
water, groundwater or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of chemical substances, pollutants, contaminants or hazardous or toxic
materials or wastes. “Equipment” shall mean any and all machinery,
transportation equipment, tools, equipment, telephone lines and numbers,
telecommunication equipment, fixtures owned, leased or subject to a contract of
purchase and sale, or lease commitment by the Seller.
 

 
180132.3
   



 
42

--------------------------------------------------------------------------------

 

 
 
14.20 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
and the related regulations, as amended from time to time.
 
14.21 “Escrow Note” shall have the meaning given such term in Section
1.3(a)(i)(Z) hereof.
 
14.22 “Excluded Assets” shall have the meaning given such term in Section 1.2
hereof.
 
14.23 “Facilities” shall mean the seven (7) real properties and interests in
real properties that are leased by Seller and are described in Schedule 8.07 to
the Disclosure Schedule.  Facilities shall include all fixtures, improvements
and other appurtenances erected or located on or affixed to all said real
property and interests in said real property.
 
14.24 “Financial Statements” shall have the meaning given such term in Section
3.6(a) hereof.
 
14.25 “Furniture” means all furniture, furnishings, leasehold improvements,
artwork, desks, chairs, tables, hardware, copiers, cubreles, and miscellaneous
office furnishings and supplies.
 
14.26 “GAAP” shall have the meaning given such term in Section 3.6(a)(ii)
hereof.
 
14.27 “General Buyer Losses” shall have the meaning given such term in Section
10.1 hereof.
 
14.28 “Governmental Entity” shall mean any arbitrator, court, administrative or
regulatory agency, commission, department, board or bureau or body or other
government or authority or instrumentality or any entity or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government whether foreign, federal, state, county, city or local.
 
14.29 “Hazardous Materials” shall mean any chemical, material, substance or
waste that is regulated, classified or otherwise characterized by any
Governmental Entity under or pursuant to any Environmental Law.
 
14.30 “Indemnitee” shall mean the Person or Persons indemnified, or entitled, or
claiming to be entitled to be indemnified, pursuant to the provisions of
Sections 10.1 or 10.2 hereof, as the case may be.
 
14.31 “Indemnitor” shall mean the Person or Persons having the obligation to
indemnify pursuant to the provisions of Sections 10.1 or 10.2 hereof, as the
case may be.
 
14.32 “Inventories” shall mean all inventories of including but not limited to
bearings, power transmission, conveyor belting, rubber products, material
handling products for industrial, agricultural and OEM needs, goods, supplies
and other inventories, including work in progress, of Seller relating to the
Business, wherever situated.
 

 
180132.3
   



 
43

--------------------------------------------------------------------------------

 

“Lien” shall mean any lien, pledge, claim, charge, mortgage, deed of trust,
lease, right of first refusal, security interest or other encumbrance, option,
defect or other restriction, limitation or rights of any third Person of any
nature whatsoever.
 
14.33 “Losses” shall mean Seller Losses or General Buyer Losses, as the case may
be.
 
14.34 “Material Adverse Effect” shall mean a single event, occurrence or fact
that, together with all other events, occurrences and facts that could
reasonably be expected to result in a loss to the Business, which would have, or
might reasonably be expected to have, a material adverse effect on the assets,
business, operations, prospects or financial condition of the Transferred Assets
or the Business that would result in a diminution in value of the Transferred
Assets to an extent greater than $15,000, or that would constitute a criminal
violation of law involving a felony.
 
14.35 ”Net Asset Value” shall mean all assets of the Business less all the
liabilities of the Business as of a given date.
 
14.36 “Note” shall have the meaning given such term in Section 1.3(a)(i)(z).
 
14.37 “Permitted Liens” shall mean (a) Liens created by this Agreement, (b)
Liens for current taxes and assessments not yet due, (c) title of a lessor under
an operating lease, (d) inchoate mechanic, materialmen, workmen, repairmen,
warehousemen, customer, employee and carriers Liens arising in the ordinary
course of business that are not resulting from a breach, default or violation of
any contract, agreement or law, (e) zoning, entitlement or other land use and
environmental regulations by any Governmental Entity, provided that such
regulations have not been violated, and (f) such other Liens and imperfections
of title that, singly or in the aggregate, do not impose any material
limitations or restrictions on the conduct of the Business or the operation of
the Transferred Assets.
 
14.38 “Person” shall mean a corporation, a limited liability company, firm,
joint venture, trust, unincorporated organization, an association, a
partnership, an organization, a business, an individual, a Governmental Entity
or other entity.
 
14.39 “Pre-Closing Obligations” shall mean all obligations of the Seller
(including indemnification and other contingent obligations) relating to (i)
acts, events or omissions by any Person or circumstances existing at or prior to
the Closing, (ii) goods or services provided to or for the benefit of the Seller
or any of its affiliates prior to the Closing, (iii) goods or services provided
by or on behalf of the Seller or any of its affiliates or licensees prior to the
Closing, (iv) any pending or threatened litigation or claims made or threatened
prior to the Closing, (v) any of the matters listed on Schedule 1.05(c) hereto,
(vi) the conduct of the Business, the Seller or operation of the Transferred
Assets or any benefit realized by the Seller prior to the Closing, (vii)
contracts, agreements and other commitments that were required to be scheduled
in Schedule 3.05(a) of the Disclosure Statement but were not scheduled and
(viii) the employees of the Seller under any contracts, agreements, arrangements
or understandings with such employees entered into or existing at or prior to
the Closing and all other obligations of the Seller or any of its affiliates
with respect to its employees at or prior to the Closing.
 
14.40 “Proprietary Information” shall mean collectively and, except as may
pertain to Excluded Assets or Retained Liabilities, (a) Proprietary Rights and
(b) any and all other information and material proprietary to the Seller, owned,
possessed or used by the Seller, whether or not such information is embodied in
writing or other physical form, and which is not generally known to the public,
that (i) relates to financial information regarding the Seller or the Business,
including, without limitation, (x) accounting and inventory systems (y) business
plans and (z) sales, financing, pricing and marketing procedures or methods of
the Seller or (ii) relates to specific business matters concerning the Seller,
including, without limitation, the identity of or other information regarding
sales personnel, suppliers or customers of the Seller.
 

 
180132.3
   



 
44

--------------------------------------------------------------------------------

 

 
14.41 “Proprietary Rights” means all patents and applications therefor ,
inventions, shop rights, internet domain names, computer programs, databases,
compilations, descriptions, flow-charts, accounting and inventory systems, know
how, trade secrets, designs, plans, manuals, computer software, specifications,
confidentiality agreements, confidential information and other proprietary
technology and similar information; all registered and unregistered trademarks,
service marks, logos, corporate names, trade names, service names, brand names,
corporate names, trade styles, and all other trademark rights; all registered
and unregistered copyrights and applications in connection therewith; and all
registrations for, and applications for registration of, any of the foregoing,
that are used in the conduct of the Business.
 
14.42 “Related Party Leases” shall mean the Seller’s leases with AQO, LLC and
2803 Chambers, LLC.
 
14.43  “Retained Liabilities” shall have the meaning given such term in Section
1.5 hereof.
 
14.44 “Seller” shall mean Quadna, Inc., an Arizona corporation.
 
14.45 “Seller Purchase Price” shall have the meaning given such term in Section
1.3(a) hereof.
 
14.46 “Shareholders” shall mean J. Russell Perlich, Jeffrey B. Wright and Alvin
F. Priem. Quadna, Inc. Employee Stock Ownership Plan (the “Plan”) is a
shareholder of the Seller but the Plan shall not be included in such defined
term for the purposes of this Agreement.  The Plan is a party to this Agreement
solely for the purposes of Section 7.12.
 
14.47 “Subsidiary” shall mean, as to a Person or other entity or organization in
which such Person owns (directly or indirectly) any equity or other similar
corporate interest or is entitled, directly or indirectly, to appoint a majority
of a board of directors or comparable supervisory body of such Person.
 
14.48 “Target Working Capital” shall have the meaning given to such term in
Section 1.3(b).
 
14.49 “Tax Consideration” shall have the meaning given such term in Section
1.8(a) hereof.
 
14.50 “Tax Returns” shall mean all returns, declarations, reports, statements
and other documents of, relating to, or required to be filed in respect of, any
and all Taxes.
 
14.51 “Taxes” shall mean all federal, state, local, foreign and other taxes,
charges, fees, duties, levies, imposts, customs or other assessments, including,
without limitation, all net income, gross income, capital, transfer, inventory,
capital stock, license, social security, unemployment, estimated taxes, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, profit share,
license, lease, service, service use, value added, withholding, payroll,
employment, excise, estimated, severance, stamp, occupation, premium, property,
windfall profits, or other taxes, fees, assessments, customs, duties, levies,
imposts, or charges of any kind whatsoever, together with any interests,
penalties, additions to tax, fines or other additional amounts imposed thereon
or related thereto.

 
180132.3
   



 
45

--------------------------------------------------------------------------------

 

 
14.52 “Third Party Claims” shall have the meaning given such term in Section
10.2(b) hereof.
 
14.53  “Third Party Leases” shall mean the four (4) leases of the Facilities
located in Casper, Wyoming, Grand Junction, Colorado, Billings, Montana, and
Ogden, Utah.
 
14.54 “Trade Payables” shall mean those obligations of the Seller relating to
the provision of goods and services to the Seller for the conduct of the
Business in the ordinary course of business of the Seller that relate to the
Transferred Assets and that are classified as Trade Payables in accordance with
GAAP and are shown on Seller’s financial statements.
 
14.55 “Transferred Assets” shall have the meaning given such term in Section
1.1(a) hereof.
 
14.56 “Transferred Employees” shall have the meaning given such term in Section
6.1 hereof.
 


ARTICLE 15
 
MISCELLANEOUS
 
 
15.1 Notices
 
.  All notices, requests, consents, directions and other instruments and
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered in person,
by courier, by overnight delivery service with proof of delivery or by prepaid
registered or certified United States first-class mail, return receipt
requested, addressed to the respective party at the address set forth below, or
if sent by facsimile or other similar form of communication (with receipt
confirmed) to the respective party at the facsimile number set forth below:
 


If to the Seller, to:                                 Quadna, Inc.
5727 North 25th Street
Phoenix, Arizona 85016
Attn:  J. Russell Perlich, CEO
                                                                                    
 (V) (602) 423-5388
(F) (520) 879-4730



 
180132.3
   



 
46

--------------------------------------------------------------------------------

 
       Copies to:                                                Roy W. Kyle
                                   Lewis and Roca, LLP
 
                     One S. Church Avenue, Suite 700

 
                     Tucson, AZ  85701

   (V) (520) 629-4466
   (F) (520) 879-4730


If to the Buyer, to:                                                  DXP
Enterprises, Inc.
 7272 Pinemont
  Houston, Texas 77040
 Attn:  David R. Little, CEO
 (V) (713) 996-4755
 (F) (713) 996-6570


          Copies to:
             Gary A. Messersmith

Looper, Reed & McGraw, P.C.
1300 Post Oak Blvd., Suite 2000
Houston, Texas 77056
(V) (713) 986-7216
(F) (713) 986-7100


or to such other address or facsimile number and to the attention of such other
Person(s) as either party may designate by written notice.  Any notice mailed
shall be deemed to have been given and received on the third Business Day
following the day of mailing.


15.2 Bulk Transfer Laws
 
.  Seller and Buyer agree there is not any bulk sales provisions of the Arizona
statutes and/or codes applicable to this Agreement.
 
15.3 Binding Effect, Assignment
 
.  This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and permitted assigns.  No party to this
Agreement may sell, transfer, assign, pledge or hypothecate its rights,
interests or obligations under this Agreement without the prior written consent
of the other parties, except that the Buyer may assign its rights to any
Affiliate of the Buyer (provided Buyer remains as an obligor under the
Note).  The Seller, at the Closing, may assign its interests in the Note and the
Stock, each to a trustee for the benefit of one or more shareholders of
Seller.  No assignment of this Agreement or any of the rights, interests or
obligations hereof by the Buyer shall relieve the Buyer of its obligations under
this Agreement and, upon any such assignment occurring prior to the Closing, the
representations, warranties, covenants and agreements contained in this
Agreement shall be deemed to have been made by the Buyer’s assignee as well as
by the Buyer.
 
15.4 Successors
 
.  This Agreement shall inure to the benefit of, be binding upon and be
enforceable by the parties hereto and their respective successors and assigns.
 
15.5 Entire Agreement
 
.  This Agreement and the Exhibits and Schedules hereto and the Disclosure
Schedule constitute the entire agreement and understanding between the parties
relating to the subject matter hereof and thereof and supersedes all prior
representations, endorsements, premises, agreements, memoranda communications,
negotiations, discussions, understandings and arrangements, whether oral,
written or inferred, between the parties relating to the subject matter
hereof.  This Agreement may not be modified, amended, rescinded,

 
180132.3
   



 
47

--------------------------------------------------------------------------------

 

canceled, altered or supplemented, in whole or in part, except upon the
execution and delivery of a written instrument executed by a duly authorized
representative of each of the parties hereto.  No action taken pursuant to this
Agreement, including without limitation, any investigation by or behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant, or agreement contained
herein.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver or any other subsequent breach.
 
15.6 Governing Law
 
.  This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Texas without giving effect to choice of law
principles.  The parties submit to the non-exclusive jurisdiction of the courts
in the States of Texas and Arizona.  Venue of any action brought in the State of
Texas arising out of this Agreement shall be in Houston, Harris County, Texas
and in Phoenix, Maricopa County, Arizona as to any action arising out of this
Agreement brought in the State of Arizona.
 
15.7 Waiver
 
.  The waiver of any breach of any term or condition of this Agreement shall not
be deemed to constitute the waiver of any other breach of the same or any other
term or condition.
 
15.8 Severability
 
.  If any term or other provision of this Agreement is invalid, illegal,
incapable of being enforced by any law or public policy, prohibited or
unenforceable all other terms or provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
15.9 No Third Party Beneficiaries
 
.  Any agreement contained, expressed or implied in this Agreement shall be only
for the benefit of the parties hereto and their respective legal
representatives, successors and assigns, and such agreements shall not inure to
the benefit of the obligees of any indebtedness of any party hereto, it being
the intention of the parties hereto that no Person shall be deemed a third party
beneficiary of this Agreement, except to the extent a third party is expressly
given rights herein.
 
15.10 Counterparts
 
.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original copy of this Agreement and all of which, when taken
together shall constitute one and the same Agreement.
 
15.11 Headings
 
.  Each statement set forth in the Disclosure Schedule with respect to a
particular section herein shall be deemed made solely with respect to such
section and not with respect to any other section hereof unless specifically set
forth in the Disclosure Schedule as also being made with respect to such other
section.  The headings of the Articles and sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions hereof or affect in any way the
meaning or interpretation of this Agreement.
 

 
180132.3
   



 
48

--------------------------------------------------------------------------------

 

Negotiated Transaction
 
.  The provisions of this Agreement were negotiated by the parties hereto, and
this Agreement shall be deemed to have been drafted by all of the parties
hereto.
 


15.12 Negotiation with Others
 
.  The Seller and the Shareholders agree that from the date hereof until the
Closing Date or the termination of this Agreement pursuant to Article XIII, they
will not, directly or indirectly, solicit, contact, engage in discussions,
negotiate with any Person not a party hereto or not affiliated with a party
hereto with respect to a merger, consolidation, asset purchase, sale or any
similar transaction or combination with any such Person regarding the Business
or the Transferred Assets.
 
15.13 Prevailing Party
 
.  In the event there is any legal action commenced to enforce or interpret this
Agreement, the prevailing party shall be entitled to collect all reasonable
costs incurred from the other party, including but not limited to court costs,
expert witness fees and attorneys’ fees.
 
15.14 Disclosure Schedules.
 
  Seller will immediately update each Disclosure Schedule when required because
of (i) a change in the information provided, or (ii) additional information must
be provided.
 


[Signature Page to Follow]

 
180132.3
   



 
49

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.


SELLER:


QUADNA, INC




By:  /s/J. Russell Perlich               
                            J. Russell Perlich, CEO




By:   /s/Jeffrey B. Wright                   
     Jeffrey B. Wright, President




By:    /s/Alvin F.
Priem                                                                   
      Alvin F. Priem, Secretary and Treasurer






SHAREHOLDERS:
                        
                        /s/J. Russell Perlich                  
                             J. Russell Perlich
                        
                        /s/Jeffrey B. Wright                  
                             Jeffrey B. Wright
 
                         /s/Alvin F. Priem                       
                             Alvin F. Priem


Executed solely to acknowledge the covenant
and agreements set out in Section 7.12.


QUADNA, INC. EMPLOYEE STOCK
OWNERSHIP PLAN


By:           BNC National Bank, a National Banking Association
solely in its capacity as Trustee


By:                                                                   
Name:                                                                
Title:                                                                

 
180132.3
   



 
50

--------------------------------------------------------------------------------

 

BUYER:


DXP ENTERPRISES, INC.




By:     /s/David R.
Little                                                                
David R. Little, CEO

 
180132.3
   



 
51

--------------------------------------------------------------------------------

 
